

114 S1484 PCS: Financial Regulatory Improvement Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 103114th CONGRESS1st SessionS. 1484IN THE SENATE OF THE UNITED STATESJune 2, 2015Mr. Shelby, from the Committee on Banking, Housing, and Urban Affairs, reported the following original bill; which was read twice and placed on the calendarA BILLTo improve accountability and transparency in the United States financial regulatory system,
			 protect access to credit for consumers, provide sensible relief to
			 financial institutions, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Financial Regulatory Improvement Act of 2015.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. TITLE I—Regulatory relief and protection of consumer access to credit Sec. 101. Exception to annual written privacy notice requirement under the Gramm-Leach-Bliley Act. Sec. 102. Privately insured credit unions authorized to become members of a Federal Home Loan Bank. Sec. 103. Designation of rural area. Sec. 104. Independent Examination Review. Sec. 105. Confidentiality of information shared between State and Federal financial services regulators. Sec. 106. Safe harbor for certain loans held in portfolio. Sec. 107. Protecting consumer access to mortgage credit. Sec. 108. Protecting access to manufactured homes. Sec. 109. Streamlining bank exams. Sec. 110. Adjustments for changes in gross domestic product. Sec. 111. Study on the privacy risks of government publication of personal financial data. Sec. 112. Ensuring the reporting of appraisal misconduct. Sec. 113. Mutual holding company dividend waivers. Sec. 114. Safeguarding access to habitat for humanity homes. Sec. 115. Clarifying the applicability of section 13(h)(1) of the Bank Holding Company Act of 1956. Sec. 116. Study of mortgage servicing assets. Sec. 117. No wait for lower mortgage rates. Sec. 118. Eliminating barriers to jobs for loan originators. Sec. 119. Short form call reports. Sec. 120. Application of the Expedited Funds Availability Act. Sec. 121. Application of the Federal Advisory Committee Act. Sec. 122. Budget transparency for the NCUA. Sec. 123. Date for determining consolidated assets. Sec. 124. FHLB membership. Sec. 125. Ensuring a comprehensive regulatory review. Sec. 126. Prohibition on implementation or participation in Operation Choke Point. TITLE II—Systemically important bank holding companies Sec. 201. Revisions to Council authority. Sec. 202. Revisions to Board authority. Sec. 203. Effective date. Sec. 204. Sense of Congress. Sec. 205. Preservation of authority. TITLE III—Greater transparency for the Financial Stability Oversight Council process for nonbank financial companies Sec. 301. Access to Council meetings by agency members. Sec. 302. Nonbank determination process. Sec. 303. Rule of construction. TITLE IV—Improved accountability and transparency in the regulation of insurance Sec. 401. Sense of Congress. Sec. 402. Ensuring the protection of insurance policyholders. Sec. 403. International insurance capital standards accountability. TITLE V—Improving the Federal Reserve System Sec. 501. Reports to Congress. Sec. 502. Testimony; votes; staff. Sec. 503. Transparency at the Federal Open Market Committee. Sec. 504. Interest rates on balances maintained at a Federal Reserve bank by depository institutions. Sec. 505. Commission for restructuring the Federal Reserve System. Sec. 506. GAO study on supervision. Sec. 507. Federal Reserve study on nonbank supervision. Sec. 508. Federal Reserve bank governance. TITLE VI—Improved access to capital and tailored regulation in the financial markets Sec. 601. Holding company registration threshold equalization. Sec. 602. Increased threshold for disclosures relating to compensatory benefit plans. Sec. 603. Repeal of indemnification requirements. Sec. 604. Improving access to capital for emerging growth companies. TITLE VII—Taxpayer protections and market access for mortgage finance Sec. 701. Definitions. Sec. 702. Prohibiting the use of guarantee fees as an offset. Sec. 703. Limitations on sale of preferred stock. Sec. 704. Secondary market advisory committee. Sec. 705. Securitization platform. Sec. 706. Mandatory risk sharing. TITLE VIII—Dodd-Frank Wall Street Reform and Consumer Protection Act technical corrections Sec. 801. Table of contents; definitional corrections. Sec. 802. Antitrust savings clause corrections. Sec. 803. Title I corrections. Sec. 804. Title II corrections. Sec. 805. Title III corrections. Sec. 806. Title IV correction. Sec. 807. Title VI corrections. Sec. 808. Title VII corrections. Sec. 809. Title VIII corrections. Sec. 810. Title IX corrections. Sec. 811. Title X corrections. Sec. 812. Title XI correction. Sec. 813. Title XII correction. Sec. 814. Title XIV correction. Sec. 815. Conforming corrections to other statutes. Sec. 816. Rulemaking deadlines. Sec. 817. Effective dates.  IRegulatory relief and protection of consumer access to credit 101.Exception to annual written privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following:
				
					(f)Exception to
				annual written notice requirement
 (1)In generalA financial institution described in paragraph (2) shall not be required to provide an annual written disclosure under this section until such time as the financial institution fails to comply with subparagraph (A), (B), or (C) of paragraph (2).
 (2)Covered institutionsA financial institution described in this paragraph is a financial institution that— (A)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b);
 (B)has not changed its policies and practices with respect to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section; and
 (C)otherwise provides customers access to such most recent disclosure in electronic or other form permitted by regulations prescribed under section 504..
			102.Privately insured credit unions authorized to become members of a Federal Home Loan Bank
 (a)In generalSection 4(a) of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended by adding at the end the following:
					
						(5)Certain privately insured credit unions
 (A)In generalSubject to the requirements of subparagraph (B), a credit union that lacks insurance of its member accounts under Federal law shall be treated as an insured depository institution for purposes of this Act.
 (B)Certification by appropriate State supervisorFor purposes of this paragraph, a credit union that lacks insurance of its member accounts under Federal law and that has applied for membership in a Federal Home Loan Bank shall be treated as an insured depository institution if the following has occurred:
								(i)Determination by State supervisor of the credit union
 (I)In generalSubject to subclause (II), the appropriate supervisor of the State in which the credit union is chartered has determined that the credit union meets all the eligibility requirements under section 201(a) of the Federal Credit Union Act (12 U.S.C. 1781(a)) to apply for insurance of its member accounts as of the date of the application for membership.
 (II)Certification deemed validIn the case of any credit union to which subclause (I) applies, if the appropriate supervisor of the State in which such credit union is chartered fails to make the determination required pursuant to such subclause by the end of the 12-month period beginning on the date on which the application is submitted to the supervisor, the credit union shall be deemed to have met the requirements of subclause (I).
 (ii)Determination by State supervisor of the private deposit insurerThe licensing entity of the private deposit insurer that is insuring the member accounts of the credit union—
 (I)receives, on an annual basis, an independent actuarial opinion that the private insurer has set aside sufficient reserves for losses; and
 (II)obtains, as frequently as appropriate, but not less frequently than once every 36 months, a study by an independent actuary on the capital adequacy of the private insurer.
 (iii)Submission of financial informationThe credit union or the appropriate supervisor of the State in which the credit union is chartered makes available, and continues to make available for such time as the credit union is a member of a Federal Home Loan Bank, to the Federal Housing Finance Agency or to the Federal Home Loan Bank all reports, records, and other information related to any examination or inquiry performed by the supervisor concerning the financial condition of the credit union, as soon as is practicable.
 (C)Security interests of Federal Home Loan Bank not avoidableNotwithstanding any provision of State law authorizing a conservator or liquidating agent of a credit union to repudiate contracts, no such provision shall apply with respect to—
 (i)any extension of credit from any Federal Home Loan Bank to any credit union that is a member of any such bank pursuant to this paragraph; or
 (ii)any security interest in the assets of such a credit union securing any such extension of credit. (D)Protection for certain Federal Home Loan Bank advancesNotwithstanding any State law to the contrary, if a Bank makes an advance under section 10 to a State-chartered credit union that is not federally insured—
 (i)the interest of the Bank in any collateral securing the advance has the same priority and is afforded the same standing and rights that the security interest would have had if the advance had been made to a federally insured credit union; and
 (ii)the Bank has the same right to access such collateral that the Bank would have had if the advance had been made to a federally insured credit union..
				(b)Copies of audits of private insurers of certain depository institutions required to be provided to
 supervisory agenciesSection 43(a)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(a)(2)(A)) is amended— (1)in clause (i), by striking ; and and inserting a semicolon;
 (2)in clause (ii), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (iii)in the case of depository institutions described in subsection (e)(2)(A), the member accounts of which are insured by the private deposit insurer, which are members of a Federal home loan bank, to the Federal Housing Finance Agency, not later than 7 days after the audit is completed..
 (c)GAO ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report on—
 (1)the adequacy of insurance reserves held by any private deposit insurer that insures the member accounts of any entity described in section 43(e)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(e)(2)(A)); and
 (2)for any entity described in paragraph (1), the member accounts of which are insured by a private deposit insurer, the level of compliance with Federal regulations relating to the disclosure of a lack of Federal deposit insurance.
					103.Designation of rural area
 (a)ApplicationNot later than 90 days after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall establish an application process under which a person who lives or does business in a State may, with respect to an area identified by the person in the State that has not been designated by the Bureau of Consumer Financial Protection as a rural area for purposes of a Federal consumer financial law (as defined in section 1002 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5481)), apply for such area to be so designated.
 (b)Evaluation criteriaIn evaluating an application submitted under subsection (a), the Bureau of Consumer Financial Protection shall take into consideration the following factors:
 (1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban.
 (2)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan, micropolitan, or neither.
 (3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs.
 (4)The Department of Agriculture rural-urban commuting area codes. (5)A written opinion provided by the State bank supervisor (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (6)Population density. (c)Rule of constructionIf, at any time before the date on which an application is submitted under subsection (a), the area subject to review has been designated as nonrural by any Federal agency described in subsection (b) using any of the criteria described in that subsection, the Bureau of Consumer Financial Protection shall not be required to consider such designation in its evaluation.
				(d)Public comment period
 (1)In generalNot later than 60 days after the date on which an application submitted under subsection (a) is received, the Bureau of Consumer Financial Protection shall—
 (A)publish the application on the website of the Bureau of Consumer Financial Protection; and
 (B)make the application available for public comment for not fewer than 90 days. (2) Limitation on additional applicationsNothing in this section shall be construed to require the Bureau of Consumer Financial Protection, during the public comment period described in paragraph (1) with respect to an application submitted under subsection (a), to accept an additional application with respect to the area that is the subject of the initial application.
 (e)Decision on designationNot later than 90 days after the end of the public comment period described in subsection (d)(1), the Bureau of Consumer Financial Protection shall—
 (1)grant or deny such application, in whole or in part; and (2)publish such grant or denial in the Federal Register, along with an explanation of the factors on which the Bureau of Consumer Financial Protection relied in making such decision.
 (f)Subsequent applicationsA decision by the Bureau under subsection (e) to deny an application for an area to be designated as a rural area shall not preclude the Bureau of Consumer Financial Protection from accepting a subsequent application submitted under subsection (a) for the area to be so designated if the subsequent application is submitted after the date on which the 90-day period beginning on the date on which the Bureau of Consumer Financial Protection denies the application under subsection (e) expires.
 (g)Operations in rural areasThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended— (1)in section 129C(b)(2)(E)(iv)(I) (15 U.S.C. 1639c(b)(2)(E)(iv)(I)), by striking predominantly; and
 (2)in section 129D(c)(1) (15 U.S.C. 1639d(c)(1)), by striking predominantly. 104.Independent Examination Review (a)In generalThe Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by adding at the end the following:
					
						1012.Office of Independent Examination Review
 (a)EstablishmentThere is established in the Council an Office of Independent Examination Review. (b)Head of office (1)EstablishmentThere is established the position of the Director as the head of the Office of Independent Examination Review, who shall be appointed by the Council for a term of 5 years.
								(2)Removal
 (A)In generalThe President may remove the Director from office. (B)Congressional notificationNot later than 30 days after the date on which the Director is removed from office under subparagraph (A), the President shall submit to Congress a written notification describing the reasons for the removal.
 (c)StaffingThe Director may hire staff to support the activities of the Office of Independent Examination Review.
 (d)DutiesThe Director shall— (1)receive and, at the discretion of the Director, investigate complaints from financial institutions, representatives of financial institutions, or any other entity acting on behalf of financial institutions, concerning examinations, examination practices, or examination reports;
 (2)hold meetings, not less than once every 90 days and in locations designed to encourage participation from all regions of the United States, with financial institutions, representatives of financial institutions, or any other entity acting on behalf of financial institutions, to discuss examination procedures, examination practices, or examination policies;
 (3)review examination procedures of the Federal financial institutions regulatory agencies to ensure that the written examination policies of the agencies are being followed in practice and adhere to the standards for consistency established by the Council;
 (4)conduct a continuing and regular program of examination quality assurance for all types of examinations conducted by the Federal financial institutions regulatory agencies; and
 (5)submit to the Committee on Banking, Housing, and Urban Affairs of the Senate, the Committee on Financial Services of the House of Representatives, and the Council an annual report on the reviews carried out pursuant to paragraphs (3) and (4), including recommendations for improvements in examination procedures, practices, and policies.
 (e)ConfidentialityThe Director shall keep confidential— (1)all meetings, discussions, and information provided by financial institutions; and
 (2)any confidential or privileged information provided by a Federal financial institutions regulatory agency.
								(f)Funding; budget
 (1)In generalOne-fifth of the costs and expenses of the Office of Independent Examination Review, including the salaries of its employees, shall be paid by each of the Federal financial institutions regulatory agencies, which shall be based on the budget submitted under paragraph (2).
 (2)BudgetNot later than April 15 of each fiscal year, the Director shall submit to the Council a projected budget for the Office of Independent Examination Review for the following fiscal year..
 (b)DefinitionsSection 1003 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302) is amended—
 (1)by striking paragraph (1) and inserting the following:  (1)the term Federal financial institutions regulatory agencies means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National Credit Union Administration, and the Bureau of Consumer Financial Protection;;
 (2)in paragraph (2), by striking ; and and inserting a semicolon; (3)in paragraph (3), by striking the semicolon and inserting ; and; and
 (4)by adding at the end the following:  (4)the term Director means the Director established under section 1012..
					(c)Federal banking agency ombudsman
 (1)In generalSection 309 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4806) is amended—
 (A)in the first sentence of subsection (a), by inserting , the Bureau of Consumer Financial Protection, after Federal banking agency; (B)in subsection (b)—
 (i)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and adjusting the margins accordingly;
 (ii)in the matter preceding subparagraph (A), as so redesignated, by striking In establishing and inserting the following:  (1)In generalIn establishing;
 (iii)in paragraph (1)(B), as so redesignated, by striking the appellant from retaliation by agency examiners and inserting the insured depository institution or insured credit union from retaliation by an agency referred to in subsection (a); and
 (iv)by adding at the end the following:  (2)RetaliationFor purposes of this subsection and subsection (e), retaliation includes delaying consideration of, or withholding approval of, any request, notice, or application that otherwise would have been approved, but for the exercise of the rights of the insured depository institution or insured credit union under this section.; and 
 (C)in subsection (e)(2)— (i)in subparagraph (B), by striking ; and and inserting a semicolon;
 (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
								
 (D)ensure that appropriate safeguards exist for protecting the insured depository institution or insured credit union from retaliation by any appropriate Federal banking agency for exercising the rights of the insured depository institution or insured credit union under this subsection..
 (2)EffectNothing in this subsection shall be construed to affect the authority of an appropriate Federal banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or the National Credit Union Administration Board to take enforcement or other supervisory action.
 (d)Federal Credit Union ActSection 205(j) of the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended by inserting the Bureau of Consumer Financial Protection, before the Administration each place that term appears. (e)Federal Financial Institutions Examination Council ActSection 1005 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3304) is amended by striking One-fifth and inserting One-fourth.
 105.Confidentiality of information shared between State and Federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry.
			106.Safe harbor for certain loans held in portfolio
 (a)In generalSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended by adding at the end the following:
					
						(j)Safe harbor for certain loans held in portfolio
 (1)DefinitionsIn this section— (A)the term appropriate Federal banking agency has the meaning given that term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813);
 (B)the term depository institution has the meaning given that term in section 19(b)(1) of the Federal Reserve Act (12 U.S.C. 461(b)(1)); and
 (C)the term financial institution regulator means an appropriate Federal banking agency, the Bureau, and the National Credit Union Administration.
								(2)Safe harbor for creditors
 (A)In generalA creditor shall not be subject to suit for failure to comply with subsection (a), (c)(1), or (f)(2) of this section or section 129H with respect to a residential mortgage loan, and the financial institution regulators shall treat such loan as a qualified mortgage, if—
 (i)(I)the creditor has, since the origination of the loan, held the loan on the balance sheet of the creditor; or
 (II)any person acquiring the loan has continued to hold the loan on the balance sheet of the person;
 (ii)the loan has not been acquired through a securitization;
 (iii)all prepayment penalties with respect to the loan comply with the limitations described in subsection (c)(3);
 (iv)the loan does not have— (I)negative amortization;
 (II)interest-only features; or (III)a loan term of more than 30 years; and
 (v)the creditor has documented the consumer’s— (I)income;
 (II)employment; (III)assets; and
 (IV)credit history. (B)Exception for certain transfersIn the case of a depository institution that transfers a loan originated by that institution to another depository institution by reason of the bankruptcy or failure of the originating depository institution or the purchase of the originating depository institution, the depository institution acquiring the loan shall be deemed to have complied with the requirement under subparagraph (A)(i)..
 (b)Reviewing the portfolio of systemically important banksSection 18(o) of the Federal Deposit Insurance Act (12 U.S.C. 1828(o)) is amended by adding at the end the following:
					
 (5)Systemically important bank reviewThe appropriate Federal banking agency shall periodically review the mortgage portfolio or targeted segments of the portfolios of a bank subject to a determination under section 113A(a) of the Financial Stability Act of 2010 if—
 (A)there is elevated risk; (B)there is an increase in delinquency and loss rates;
 (C)there are new lines of business; (D)there are new acquisition channels;
 (E)there is rapid growth; or (F)an internal audit is inadequate..
 (c)Rule of constructionNothing in the amendment made by subsection (a) shall be construed to prevent a balloon loan from qualifying for the safe harbor provided under section 129C(j) of the Truth in Lending Act, as added by subsection (a), if the balloon loan otherwise meets all of the requirements under subsection (j) of that section, regardless of whether the balloon loan meets the requirements described under clauses (i) through (iv) of section 129C(b)(2)(E) of that Act (12 U.S.C. 129C(b)(2)(E)).
				107.Protecting consumer access to mortgage credit
 (a)Definition of high-cost mortgageSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— (1)by redesignating subsections (aa) and (bb) as subsections (bb) and (aa), respectively, and moving subsection (bb), as so redesignated, after subsection (aa), as so redesignated; and
 (2)in subsection (aa)(4), as so redesignated— (A)in the matter preceding subparagraph (A), by striking paragraph (1)(B) and inserting paragraph (1)(A) and section 129C;
 (B)in subparagraph (C)— (i)in the matter preceding clause (i), by inserting and insurance after taxes; and
 (ii)in clause (iii), by striking ; and and inserting a semicolon; and (C)in subparagraph (D)—
 (i)by striking accident,; and (ii)by striking or any payments and inserting and any payments.
 (b)RulemakingNot later than 90 days after the date of enactment of this Act, the Bureau of Consumer Financial Protection shall promulgate regulations to carry out the amendments made by subsection (a)(2).
				(c)Study and report on consumer access to mortgage credit
 (1)Study requiredThe Comptroller General of the United States shall conduct a study to determine the effects that the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) has had on the availability and affordability of credit for consumers, small businesses, first-time homebuyers, and mortgage lending, including the effects—
 (A)on the mortgage market for mortgages that are not qualified mortgages; (B)on the ability of prospective homebuyers to obtain financing, including first-time homebuyers;
 (C)on the ability of homeowners facing resets or adjustments to refinance, including whether homeowners have fewer refinancing options due to the unavailability of certain loan products that were available before the date of enactment of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.);
 (D)on the ability of minorities to access affordable credit compared with other prospective borrowers; (E)on home sales and construction;
 (F)of extending any right of rescission on adjustable rate loans and the impact of the right of rescission on litigation;
 (G)of any State foreclosure law and the ability of investors to transfer a property after foreclosure;
 (H)of expanding the existing provisions of the Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note and 1602 note);
 (I)of prohibiting prepayment penalties on high-cost mortgages; (J)of establishing counseling services under the Department of Housing and Urban Development and offered through the Office of Housing Counseling; and
 (K)on the differences in title insurance premiums and ancillary charges paid by low- and moderate-income consumers to affiliates of mortgage lenders to purchase title insurance versus title insurance premiums and ancillary charges paid by low- and moderate-income consumers to unaffiliated title agencies or attorneys to purchase title insurance in those markets in which both affiliated and unaffiliated mortgage lenders compete.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes—
 (A)the findings and conclusions of the Comptroller General with respect to the study conducted under paragraph (1); and
 (B)any recommendations for legislative or regulatory actions that—
 (i)would enhance the access of a consumer to mortgage credit; (ii)is consistent with consumer protections and safe and sound banking operations; and
 (iii)would address any negative effects on mortgage credit and mortgage availability identified in the study.
							108.Protecting access to manufactured homes
 (a)Mortgage originator definitionSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended— (1)by redesignating the second subsection designated as subsection (cc) and subsection (dd) as subsections (dd) and (ee), respectively; and
 (2)in subsection (dd)(2)(C), as so redesignated, by striking an employee of a retailer of manufactured homes who is not described in clause (i) or (iii) of subparagraph (A) and who does not advise a consumer on loan terms (including rates, fees, and other costs) and inserting a retailer of manufactured or modular homes or its employees, unless such retailer or its employees receive compensation or gain for engaging in activities described in subparagraph (A) that is in excess of any compensation or gain received in a comparable cash transaction.
 (b)High-Cost mortgage definitionSection 103(aa)(1)(A) of the Truth in Lending Act (15 U.S.C. 1602(aa)(1)(A)), as redesignated by section 107(a)(1) of this Act, is amended—
 (1)in clause (i)(I), by striking (8.5 percentage points, if the dwelling is personal property and the transaction is for less than $50,000) and inserting (10 percentage points, if the dwelling is personal property or is a transaction that does not include the purchase of real property on which a dwelling is to be placed, and the transaction is for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index)); and
 (2)in clause (ii)— (A)in subclause (I), by striking ; or and inserting a semicolon; and
 (B)by adding at the end the following:  (III)in the case of a transaction for less than $75,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index) in which the dwelling is personal property (or is a consumer credit transaction that does not include the purchase of real property on which a dwelling is to be placed), the greater of 5 percent of the total transaction amount or $3,000 (as such amount is adjusted by the Bureau to reflect the change in the Consumer Price Index); or
								.
 109.Streamlining bank examsSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— (1)in paragraph (4)(A), by striking $500,000,000 and inserting $1,000,000,000; and
 (2)in paragraph (10), by striking $500,000,000 and inserting $1,000,000,000. 110.Adjustments for changes in gross domestic product (a)Commodity Exchange ActSection 2(h)(7)(C)(ii) of the Commodity Exchange Act (7 U.S.C. 2(h)(7)(C)(ii)) is amended by inserting (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000 each place that term appears.
				(b)Consumer Financial Protection Bureau examination and reporting threshold
 (1)Increase in the examination thresholdSection 1025(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5515(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce).
 (2)Increase in the reporting thresholdSection 1026(a) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5516(a)) is amended by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce).
 (3)Effective dateThis subsection and the amendments made by this subsection shall take effect on the date that is 45 days after the date of enactment of this Act.
 (c)Securities Exchange Act of 1934Section 3C(g)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78c–3(g)(3)(B)) is amended by inserting (as such amount is adjusted annually by the Commission to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000 each place that term appears.
 (d)Electronic Fund Transfer ActSection 920(a)(6)(A) of the Electronic Fund Transfer Act (15 U.S.C. 1693o–2(a)(6)(A)) is amended by inserting (as such amount is adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000.
 (e)Enhancing Financial Institution Safety and Soundness Act of 2010Section 334(e) of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1539) is amended by inserting (as such amount is adjusted annually by the Corporation to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $10,000,000,000.
 (f)Investor Protection and Securities Reform Act of 2010Section 956(f) of the Investor Protection and Securities Reform Act of 2010 (15 U.S.C. 5641(f)) is amended by inserting (as such amount is adjusted annually by the appropriate Federal regulator to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) after $1,000,000,000.
 111.Study on the privacy risks of government publication of personal financial dataSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— (1)in subsection (n), by inserting Such data shall not be publicly disclosed by the Bureau or a depository institution before the date on which the report is submitted under subsection (o)(2). after the period at the end; and
 (2)by adding at the end the following:  (o)Study and report to Congress (1)Study requiredThe Comptroller General of the United States shall conduct a study to determine whether the data published under this Act, in connection with other publicly available data sources, could allow for or increase the probability of—
 (A)exposure of the identity of mortgage applicants or mortgagors through reverse engineering; (B)exposure of mortgage applicants or mortgagors to identity theft or the loss of sensitive personal financial information;
 (C)the marketing or sale of unfair, deceptive, or abusive financial products to mortgage applicants or mortgagors based on the data published under this Act;
 (D)personal financial loss or emotional distress resulting from the exposure of mortgage applicants or mortgagors to identify theft or the loss of sensitive personal financial information; and
 (E)the potential legal liability facing the Bureau and market participants in the event the published data leads or contributes to identity theft or the capture of sensitive personal financial information.
 (2)ReportNot later than 1 year after the date of enactment of this subsection, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes—
 (A)the findings and conclusions of the Comptroller General with respect to the study conducted under paragraph (1); and
 (B)any recommendations for legislative or regulatory actions that— (i)would enhance the privacy of a consumer when accessing mortgage credit; and
 (ii)are consistent with consumer protections and safe and sound banking operations.. 112.Ensuring the reporting of appraisal misconductSection 129E of the Truth in Lending Act (15 U.S.C. 1639e) is amended—
 (1)in subsection (e)— (A)by striking Any mortgage lender and inserting the following:
						
 (1)In generalAny mortgage lender; and (B)by adding at the end the following:
						
 (2)Limitation on civil liabilityNo person may be held civilly liable under any provision of Federal, State, or other law for a disclosure made in good faith pursuant to this section.; and
 (2)in subsection (k), by adding at the end the following:  (4)ApplicabilityThis subsection shall not apply to subsection (e)..
				113.Mutual holding
 company dividend waiversNotwithstanding the rule of the Board of Governors of the Federal Reserve System regarding Mutual Holding Company Dividend Waivers in section 239.63 of title 12, Code of Federal Regulations (or any successor thereto), grandfathered mutual holding companies and all other mutual holding companies shall be permitted to waive the receipt of dividends declared on the common stock of their bank or mid-size holding companies.
 114.Safeguarding access to habitat for humanity homesSection 129E(i)(2) of the Truth in Lending Act (15 U.S.C. 1639e(i)(2)) is amended— (1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;
 (2)in the matter preceding clause (i), as so redesignated, by striking For purposes of and inserting the following:  (A)In generalFor purposes of; and
 (3)by adding at the end the following:  (B)Rule of construction related to appraisal donationsIn the case of an appraisal for which the appraiser voluntarily does not receive a fee, the appraiser is not, and shall not be construed to be, with respect to the donated appraisal, a fee appraiser for purposes of this section..
				115.Clarifying the applicability of section 13(h)(1) of the Bank Holding Company Act of 1956
 (a)In generalSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— (1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;
 (2)by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and adjusting the margins accordingly;
 (3)by striking institution that functions solely in a trust or fiduciary capacity, if—and inserting the following: “institution—  (A)that functions solely in a trust or fiduciary capacity, if—; and
 (4)by striking the period at the end and inserting the following: “; or  (B)with total consolidated assets of $10,000,000,000 or less if such institution is not controlled by a company with total consolidated assets of more than $10,000,000,000 (as such amounts are adjusted annually by the Board to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce)..
 (b)Reservation of authoritySection 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended by adding at the end the following:
					
						(i)Reservation of authority for certain  insured depository institutions
 (1)In generalNotwithstanding subsection (h)(1)(B), the appropriate Federal banking agency for an insured depository institution with total consolidated assets of $10,000,000,000 or less may apply the prohibitions and restrictions of this section to the activities of the insured depository institution that, but for subsection (h)(1)(B), would be subject to the prohibitions and restrictions of this section if the appropriate Federal banking agency determines that those activities—
 (A)are inconsistent with traditional banking activities; or (B)due to their nature or volume, pose a risk to the safety and soundness of the insured depository institution.
 (2)Notice and responseEach of the appropriate Federal banking agencies shall establish a procedure for providing notice to an insured depository institution of a determination under paragraph (1) and an opportunity for response..
				116.Study of mortgage servicing assets
 (a)DefinitionsIn this section: (1)Banking institutionThe term banking institution means an insured depository institution, Federal credit union, State credit union, bank holding company, or savings and loan holding company.
 (2)Basel III capital requirementsThe term Basel III capital requirements means the Global Regulatory Framework for More Resilient Banks and Banking Systems issued by the Basel Committee on Banking Supervision on December 16, 2010, as revised on June 1, 2011.
 (3)Federal banking agenciesThe term Federal banking agencies means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, and the National Credit Union Administration.
 (4)Mortgage servicing assetsThe term mortgage servicing assets means those assets that result from contracts to service loans secured by real estate, where such loans are owned by third parties.
 (5)NCUA capital requirementsThe term NCUA capital requirements means the proposed rule of the National Credit Union Administration entitled Risk-Based Capital (80 Fed. Reg. 4340 (January 27, 2015)).
					(6)Other definitions
 (A)Banking definitionsThe terms bank holding company, insured depository institution, and savings and loan holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (B)Credit union definitionsThe terms Federal credit union and State credit union have the meanings given those terms in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).
						(b)Study of the appropriate capital for mortgage servicing assets
 (1)In generalThe Federal banking agencies shall jointly conduct a study of the appropriate capital requirements for mortgage servicing assets for banking institutions.
 (2)Issues to be studiedThe study required under paragraph (1) shall include, with a specific focus on banking institutions—
 (A)the risk to banking institutions of holding mortgage servicing assets; (B)the history of the market for mortgage servicing assets, including in particular the market for those assets in the period of the financial crisis;
 (C)the ability of banking institutions to establish a value for mortgage servicing assets of the institution through periodic sales or other means;
 (D)regulatory approaches to mortgage servicing assets and capital requirements that may be used to address concerns about the value of and ability to sell mortgage servicing assets;
 (E)the impact of imposing the Basel III capital requirements and the NCUA capital requirements on banking institutions on the ability of those institutions—
 (i)to compete in the mortgage servicing business, including the need for economies of scale to compete in that business; and
 (ii)to provide service to consumers to whom the institutions have made mortgage loans;
 (F)an analysis of what the mortgage servicing marketplace would look like if the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets—
 (i)were fully implemented; and (ii)applied to both banking institutions and nondepository residential mortgage loan servicers;
 (G)the significance of problems with mortgage servicing assets, if any, in banking institution failures and problem banking institutions, including specifically identifying failed banking institutions where mortgage servicing assets contributed to the failure; and
 (H)an analysis of the relevance of the Basel III capital requirements and the NCUA capital requirements on mortgage servicing assets to the banking systems of other significantly developed countries.
 (3)Report to congressNot later than 180 days after the date of enactment of this Act, the Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report containing—
 (A)the results of the study required under paragraph (1); (B)any analysis on the specific issue of mortgage servicing assets undertaken by the Federal banking agencies before finalizing regulations implementing the Basel III capital requirements and the NCUA capital requirements; and
 (C)any recommendations for legislative or regulatory actions that would address concerns about the value of and ability to sell and the ability of banking institutions to hold mortgage servicing assets.
						117.No wait for lower mortgage rates
 (a)In generalSection 129(b) of the Truth in Lending Act (15 U.S.C. 1639(b)) is amended— (1)by redesignating paragraph (3) as paragraph (4); and
 (2)by inserting after paragraph (2) the following:  (3)No wait for lower rateIf a creditor extends to a consumer a second offer of credit with a lower annual percentage rate, the transaction may be consummated without regard to the period specified in paragraph (1)..
 (b)Safe harbor for good faith compliance with TILA-RESPA integrated disclosure ruleSection 1032(f) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5532(f)) is amended—
 (1)by striking Not later than and inserting the following:  (1)In generalNot later than; and
 (2)by adding at the end the following:  (2)Safe harbor for good faith compliance (A)Safe harborNotwithstanding any other provision of law, during the period described in subparagraph (B), an entity that provides the disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.) and sections 4 and 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603 and 2604), as in effect on July 31, 2015, shall not be subject to any civil, criminal, or administrative action or penalty for failure to fully comply with any requirement under this subsection.
 (B)Applicable periodSubparagraph (A) shall apply to an entity during the period beginning on the date of enactment of this paragraph and ending on the date that is 30 days after the date on which a certification by the Director that the model disclosures required under paragraph (1) are accurate and in compliance with all State laws is published in the Federal Register..
					118.Eliminating barriers to jobs for loan originators
 (a)In generalThe S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5101 et seq.) is amended by adding at the end the following:
					
						1518.Employment transition
 (a)Temporary license for persons moving from a financial institution to a non-bank originatorA registered loan originator shall be deemed to be a State-licensed loan originator for the 120-day period beginning on the date on which a State-licensed mortgage lender, mortgage banker, or mortgage servicer that is not a depository institution registers with the Nationwide Mortgage Licensing System and Registry that the registered loan originator is employed by the State-licensed mortgage lender, mortgage banker, or mortgage servicer, as applicable.
 (b)Temporary license for persons moving interstateA registered loan originator or State-licensed loan originator in 1 State shall be deemed to be a State-licensed loan originator in another State for the 120-day period beginning on the date on which a State-licensed mortgage lender, mortgage banker, or mortgage servicer in that State registers with the Nationwide Mortgage Licensing System and Registry that the registered loan originator or State-licensed loan originator is employed by the State-licensed mortgage lender, mortgage banker, or mortgage servicer, as applicable.
 (c)Federal and State recognitionThe registration provided under subsections (a) and (b) shall fulfill any licensing or registration requirement for a loan originator under section 1504 and any State law or regulation..
 (b)Technical and conforming amendmentThe table of contents for the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat. 2654) is amended by inserting after the item relating to section 1517 the following:
					Sec. 1518. Employment transition..
 119.Short form call reportsSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:
				
					(12)Short form reporting
 (A)Review of reports of conditionThe appropriate Federal banking agencies shall jointly review the information and schedules that are required to be filed by an insured depository institution in a report of condition required under paragraph (3). As part of this review, the appropriate Federal banking agencies shall jointly—
 (i)establish guiding principles for determining the appropriateness of information and schedules collected in a report of condition; and
 (ii)consistent with the principles established under clause (i), consider and document the need for each data item collected, the frequency with which each data item will be collected, and the population of insured depository institutions from which each data item is required.
 (B)Development of short form reports of conditionAfter completing the review required under subparagraph (A), the appropriate Federal banking agencies shall jointly develop, to the extent appropriate, 1 or more report of condition forms that reduce or eliminate information or schedules required to be filed by an insured depository institution in a report of condition required under paragraph (3). Such form or forms shall, as determined by the appropriate Federal banking agencies, be appropriate for the size and complexity of the insured depository institution.
 (C)Reports to CongressNot later than 180 days after the date of enactment of this paragraph, and every 180 days thereafter until the appropriate Federal banking agencies have jointly completed the requirements under subparagraphs (A) and (B), the appropriate Federal banking agencies shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report describing the progress made concerning the completion of such responsibilities..
			120.Application of the Expedited Funds Availability Act
 (a)In generalThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended— (1)in section 602 (12 U.S.C. 4001)—
 (A)in paragraph (20), by inserting , located in the United States, after ATM; (B)in paragraph (21), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and
 (C)in paragraph (23), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,; and (2)in section 603(d)(2)(A) (12 U.S.C. 4002(d)(2)(A)), by inserting American Samoa, the Commonwealth of the Northern Mariana Islands, after Puerto Rico,.
 (b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2016. 121.Application of the Federal Advisory Committee ActSection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:
				
 (h)Application of FACANotwithstanding any provision of the Federal Advisory Committee Act (5 U.S.C. App.), such Act shall apply to each advisory committee of the Bureau and each subcommittee of such an advisory committee..
 122.Budget transparency for the NCUASection 209(b) of the Federal Credit Union Act (12 U.S.C. 1789) is amended— (1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (2)by inserting before paragraph (2), as so redesignated, the following:  (1)on an annual basis and prior to the submission of the detailed business-type budget required under paragraph (2)—
 (A)make publicly available and cause to be printed in the Federal Register a draft of the detailed business-type budget; and
 (B)hold a public hearing, with public notice provided of the hearing, wherein the public may submit comments on the draft of the detailed business-type budget;; and
 (3)in paragraph (2), as so redesignated— (A)by inserting detailed after submit a; and
 (B)by inserting , which shall address any comment submitted by the public under paragraph (1)(B) after Control Act.
 123.Date for determining consolidated assetsSection 171(b)(4)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5371(b)(4)(C)) is amended by inserting or March 31, 2010, after December 31, 2009,.
			124.FHLB membership
				(a)FHLB membership proposed rule
 (1)DefinitionsIn this subsection: (A)Community development financial institutionThe term community development financial institution has the meaning given that term in section 103 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4702).
 (B)Covered proposed ruleThe term covered proposed rule means the proposed rule of the Federal Housing Finance Agency entitled Members of Federal Home Loan Banks (79 Fed. Reg. 54848 (September 12, 2014)). (C)Other terms from the Federal Home Loan Bank ActThe terms community financial institution, Federal Home Loan Bank, and Federal Home Loan Bank System have the meanings given those terms in section 2 of the Federal Home Loan Bank Act (12 U.S.C. 1422).
 (2)Withdrawal of proposed ruleNot later than 30 days after the date of enactment of this Act, the Federal Housing Finance Agency shall withdraw the covered proposed rule.
					(3)GAO study and report on proposed rule
						(A)Study
 (i)In generalThe Comptroller General of the United States shall conduct a study on the impact that the covered proposed rule would have, if adopted as proposed, on—
 (I)the ability of the Federal Home Loan Banks to fulfill the mandate to provide liquidity to support housing finance and economic and community development;
 (II)the safety and soundness of the Federal Home Loan Bank System; (III)the liquidity needs of financial intermediaries;
 (IV)the stability of the Federal Home Loan Bank System; (V)the benefits of a diverse membership base for Federal Home Loan Banks; and
 (VI)the ability of member institutions to rely on access to Federal Home Loan Bank advances. (ii)ConsiderationsIn conducting the study under clause (i), the Comptroller General of the United States shall consider—
 (I)the comment letters submitted in response to the notice of proposed rulemaking for the covered proposed rule;
 (II)the legislative and administrative history of the Federal Home Loan Bank membership rules; (III)the burden placed on community financial institutions and community development financial institutions; and
 (IV)the legal authority of the Federal Housing Finance Agency to exclude from membership any class or category of insurance companies.
 (B)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the findings of the study conducted under subparagraph (A)(i).
 (b)Credit union parity for FHLB membership eligibilitySection 2(10)(A)(i) of the Federal Home Loan Bank Act (12 U.S.C. 1422(10)(A)(i)) is amended to read as follows:
					
 (i)the deposits of which— (I)are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.); or
 (II)are insured under or eligible to be insured under the Federal Credit Union Act (12 U.S.C. 1751 et seq.); and.
 125.Ensuring a comprehensive regulatory reviewSection 2222 of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 3311) is amended—
 (1)in subsection (a)— (A)by striking each appropriate Federal banking agency represented on the Council and inserting each of the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, and the National Credit Union Administration Board as the Federal agency representatives on the Council;
 (B)by inserting , joint or otherwise, and including all regulations issued pursuant to any authority provided under the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376), after prescribed by the Council;
 (C)by striking any such appropriate Federal banking agency and inserting any such Federal agency; and (D)by striking insured depository institutions and inserting financial institutions;
 (2)in subsections (b), (c), and (d), by striking the appropriate Federal banking agency each place that term appears and inserting the appropriate Federal agency; and (3)in subsection (e)—
 (A)in paragraph (1), by striking the appropriate Federal banking agencies and inserting the appropriate Federal agencies; and (B)in paragraph (2), by striking the appropriate Federal banking agency and inserting the appropriate Federal agency.
					126.Prohibition on implementation or participation in Operation Choke Point
 The Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, or the National Credit Union Administration may not implement or participate in the Operation Choke Point initiative of the Department of Justice.
			IISystemically important bank holding companies
			201.Revisions to Council authority
 (a)Purposes and dutiesSection 112(a)(2)(I) of the Financial Stability Act of 2010 (12 U.S.C. 5322(a)(2)(I)) is amended—
 (1)by striking and large, interconnected bank holding companies; and (2)by inserting and bank holding companies subject to a determination under section 113A(a) before the semicolon at the end.
 (b)Authority to require supervision and regulation of certain bank holding companiesThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended by adding after section 113 (12 U.S.C. 5323) the following:
					
						113A.Authority to require supervision and regulation of systemically important bank holding companies
 (a)In generalThe Council may, in accordance with the procedures described in subsections (c) and (d), determine that a bank holding company shall be deemed systemically important.
							(b)Considerations
 (1)The Council shall, not later than 90 days after the date of enactment of this section, issue regulations describing with specificity the factors that the Council will use to make a determination under subsection (a). Such factors shall initially include the following:
 (A)The size of the bank holding company. (B)The interconnectedness of the bank holding company.
 (C)The extent of readily available substitutes or financial institution infrastructure for the services provided by the bank holding company.
 (D)The global cross-jurisdictional activity of the bank holding company. (E)The complexity of the bank holding company.
 (2)The Council may, by regulation, add to, subtract, or modify the factors used by the Council pursuant to paragraph (1) if the Council—
 (A)provides notice to the public and opportunity for comment on any proposed changes; (B)explains, as part of the notice required in subparagraph (A), with specificity how any proposed changes would result in factors that more accurately measure the threat that the material financial distress of a bank holding company could pose to the financial stability of the United States, in comparison with the existing factors; and
 (C)finds, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, that such a change would result in factors that more accurately measure the threat that the material financial distress of a bank holding company could pose to the financial stability of the United States, in comparison with the existing factors.
									(c)Bank holding companies deemed systemically important
 (1)In generalWith respect to a bank holding company with total consolidated assets of not less than $50,000,000,000 and not more than $500,000,000,000 (as such amounts are adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce), the Council may, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, make a determination under subsection (a) if the Council determines, based on the factors considered pursuant to subsection (b), that the material financial distress of a bank holding company could pose a threat to the financial stability of the United States.
								(2)Requirements for proposed determination, notice and opportunity for hearing, and final
			 determination
 (A)Initial evaluation by the Board of GovernorsThe Board of Governors may identify a bank holding company for an evaluation of whether, based on the factors considered pursuant to subsection (b), the material financial distress of the bank holding company could pose a threat to the financial stability of the United States. Upon identifying such bank holding company, the Board of Governors—
 (i)shall provide the bank holding company with— (I)a written notice that shall include any quantitative analysis used in identifying the bank holding company and shall explain with specificity the basis for identifying the bank holding company;
 (II)an opportunity to submit written materials for consideration by the Board of Governors as part of an evaluation by the Board of Governors under clause (ii); and
 (III)an opportunity to meet with representatives of the Board of Governors to discuss the analysis conducted by the Board of Governors to identify the bank holding company;
 (ii)may, after fulfilling the requirements of clause (i), evaluate whether, based on the factors considered pursuant to subsection (b), the material financial distress of the bank holding company could pose a threat to the financial stability of the United States;
 (iii)may, at the conclusion of an evaluation under clause (ii), make a recommendation to the Council that the Council perform an evaluation under subparagraph (B)(ii)(I); and
 (iv)shall, if a recommendation is made under clause (iii), provide written notice to the bank holding company that a recommendation was made, which notice shall include a detailed explanation of the basis for the recommendation, including how each factor considered pursuant to subsection (b) relates to the potential threat posed by the bank holding company to the financial stability of the United States.
										(B)Evaluation by the Council
 (i)In generalThe Council may only make a proposed determination with respect to a bank holding company under subparagraph (C)(i) if the Council—
 (I)has received a recommendation under subparagraph (A)(iii) with respect to the bank holding company; or
 (II)not earlier than the effective date of this section, and after consultation and coordination with the Board of Governors, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, decides to evaluate the bank holding company for a proposed determination under subparagraph (C)(i).
 (ii)Requirements before making a proposed determinationBefore making a proposed determination with respect to a bank holding company under subparagraph (C)(i), and after receiving a recommendation under clause (i)(I) or making a decision under clause (i)(II), the Council shall—
 (I)perform an evaluation of the bank holding company, including an evaluation of—
 (aa)whether the material financial distress of the bank holding company could pose a threat to the financial stability of the United States; and
 (bb)how each of the factors considered pursuant to subsection (b) relates to the potential threat posed by the bank holding company to the financial stability of the United States; and
 (II)provide the bank holding company with—
 (aa)a written notice that the bank holding company is being evaluated; (bb)an opportunity to meet with representatives of the Council to discuss the evaluation by the Council; and
 (cc)an opportunity to submit written materials to the Council, within such time as the Council deems appropriate (but not earlier than 30 days after the date of receipt of the notice under item (aa)).
												(C)Proposed determination
 (i)VotingAfter fulfilling the requirements of subparagraph (B), the Council may, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to make a determination under paragraph (1) with respect to a bank holding company.
 (ii)Notice of proposed determinationIf the Council makes a proposed determination under clause (i), the Council shall provide a notice to the bank holding company, which notice shall contain the basis for the proposed determination, including a detailed explanation of the evaluation performed under subparagraph (B)(ii)(I).
 (D)Requirements before final determinationAfter making a proposed determination under subparagraph (C)(i) and prior to making a final determination under paragraph (1), the Council shall—
 (i)not later than 30 days after the date of receipt of any notice under subparagraph (C)(ii), provide the bank holding company with an opportunity to request, in writing, a hearing before the Council to contest the proposed determination;
 (ii)if the Council receives a timely request under clause (i), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to, at the discretion of the bank holding company—
 (I)submit a plan to modify the business, structure, or operations of the bank holding company in order to address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii);
 (II)submit written materials in addition to or separate from the plan described in subclause (I); and (III)provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance; and
 (iii)in the event a plan is submitted to the Council under clause (ii)(I)— (I)consider whether the plan, if implemented, would address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); and
 (II)provide the bank holding company with— (aa)analysis of whether and to what extent the plan addresses the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii);
 (bb)an opportunity to meet with representatives of the Council to discuss the analysis provided under item (aa); and
 (cc)an opportunity to revise the plan after discussions with representatives of the Council.
												(E)Final determination
 (i)In generalAfter fulfilling the requirements of subparagraph (D), and not later than 90 days after the date on which a hearing is held under subparagraph (D)(ii), the Council may vote to make a final determination under paragraph (1). The Council may delay the vote up to 1 additional year after the conclusion of the 90-day period if considering a plan under subparagraph (D)(iii).
 (ii)Outcome of the voteIf the Council votes on a final determination under paragraph (1), the Council shall promptly inform the bank holding company of the outcome of the vote in writing.
 (iii)Notice of final determinationIf the Council votes to make a final determination under paragraph (1), the Council shall, not later than 30 days after the date of the vote, provide a notice to the bank holding company, which notice shall contain—
 (I)the basis for the determination, including— (aa)a detailed analysis of any plan submitted by the bank holding company and considered by the Council under subparagraph (D), if applicable, which analysis shall, at a minimum, include—
 (AA)whether and to what extent successful implementation of the plan could address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii); and
 (BB)a detailed explanation of why the plan would not address the factors and the potential threat posed by the bank holding company to the financial stability of the United States identified pursuant to subparagraph (C)(ii), if the Council, during its consideration of the plan under subparagraph (D)(iii)(I), concluded that the plan would not address such factors or potential threat;
 (bb)the reasons why the materials and other information submitted or provided by the bank holding company under subclauses (II) and (III) of subparagraph (D)(ii) did not address the potential threat posed by the bank holding company to the financial stability of the United States;
 (cc)a detailed analysis of how the factors, including an explanation of how each factor relates to the potential threat posed by the bank holding company to the financial stability of the United States, that the Council considered pursuant to subsection (b) resulted in the final determination under paragraph (1); and
 (dd)specific aspects of the business, operations, or structure of the bank holding company that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and
 (II)an explanation of actions the bank holding company could take in order for the Council to rescind the determination.
											(3)Reevaluation and rescission
 (A)Reevaluation requirementThe Council shall, in accordance with this paragraph, reevaluate a final determination made under paragraph (1) with respect to a bank holding company—
 (i)if, at any time, the Board of Governors recommends that the Council do so; and
 (ii)not less frequently than once every 5 years. (B)Reevaluation procedureThe Council, in conducting any reevaluation of a bank holding company required under subparagraph (A), shall—
 (i)provide a written notice to the bank holding company being reevaluated; (ii)afford the bank holding company an opportunity to submit a plan, within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the bank holding company of the notice provided under clause (i)), to modify the business, structure, or operations of the bank holding company;
 (iii)afford the bank holding company an opportunity to submit written materials in addition to, or separate from, the plan described in clause (ii), within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the bank holding company of the notice provided under clause (i)), to contest the determination, including materials concerning whether, in the view of the bank holding company, the material financial distress at the bank holding company could pose a threat to the financial stability of the United States;
 (iv)provide an opportunity for the bank holding company to meet with representatives of the Council to present the information described in clauses (ii) and (iii);
 (v)not earlier than 30 days after the date of receipt of any notice under clause (i), provide the bank holding company with an opportunity to request, in writing, a hearing before the Council to contest its final determination under paragraph (1); and
 (vi)if the Council receives a timely request under clause (v), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to, at the discretion of the bank holding company, provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance.
 (C)Company planIf a bank holding company submits a plan in accordance with subparagraph (B)(ii), the Council shall—
 (i)consider whether the plan, if implemented, would result in the bank holding company no longer meeting the criteria for a final determination under paragraph (1); and
 (ii)provide the bank holding company with— (I)analysis of whether and to what extent the plan addresses the potential threat posed by the bank holding company to the financial stability of the United States;
 (II)an opportunity to meet with representatives of the Council to discuss the analysis provided under subclause (I); and
 (III)an opportunity to revise the plan after discussions with representatives of the Council. (D)Voting and explanation (i)In generalAfter evaluating the materials and information provided by a bank holding company under subparagraph (B) and fulfilling the requirements of subparagraph (C), and not later than 180 days after the date of receipt by the bank holding company of the notice provided under subparagraph (B)(i), the Council shall, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine whether to renew a final determination under paragraph (1).
 (ii)Notice of final determinationIf the Council votes to renew a final determination under clause (i), the Council shall provide a notice to the bank holding company with the reasons for the decision by the Council, which notice shall address with specificity—
 (I)any changes to the basis for the final determination decision made under paragraph (1) since the date on which the final determination under paragraph (1) was made, including any changes to the information provided to the bank holding company under—
 (aa)paragraph (2)(E)(iii)(I)(cc); or (bb)this clause, in prior years;
 (II)any plan submitted by the bank holding company and considered by the Council under subparagraph (C), and shall, at a minimum, include—
 (aa)a detailed analysis of whether and to what extent successful implementation of the plan could result in the bank holding company no longer meeting the criteria for a final determination under paragraph (1); and
 (bb)a detailed explanation of why, if the plan were implemented, the bank holding company would still meet the criteria for a final determination under paragraph (1), if the Council, during its consideration of the plan under subparagraph (C), concluded that the bank holding company would still meet those criteria if the plan were implemented;
 (III)aspects of the business, operations, or structure of the bank holding company that the Council believes could pose a threat to the financial stability of the United States, including the probability and magnitude of that threat; and
 (IV)an explanation of actions the bank holding company could take in order for the Council to rescind the determination.
 (iii)No final determinationIf the Council does not vote to renew a final determination under clause (i), then the existing final determination under paragraph (1) shall be rescinded and the Council shall inform the bank holding company in writing.
 (iv)Voting threshold for rescission of determinationNotwithstanding clause (iii), the Council may, at any time, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine that a bank holding company no longer meets the criteria for a final determination under paragraph (1), in which case the Council shall rescind the final determination.
										(4)Emergency exception
 (A)In generalThe Council may waive or modify the requirements of paragraph (2) with respect to a bank holding company with total consolidated assets of not less than $50,000,000,000 and not more than $500,000,000,000 (as such amounts are adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) if the Council determines, on a nondelegable basis and by a vote of not fewer than 2⁄3 of the voting members then serving, including an affirmative vote by the Chairperson, that such waiver or modification is necessary or appropriate to prevent or mitigate threats posed by the bank holding company to the financial stability of the United States.
 (B)NoticeThe Council shall provide notice of a waiver or modification under this paragraph to the bank holding company concerned as soon as practicable, but not later than 24 hours after the waiver or modification is granted.
 (C)International coordinationIn making a determination under subparagraph (A), the Council shall consult with the appropriate home country supervisor, if any, of a foreign bank holding company that is being considered for such a determination.
 (D)Opportunity for hearingThe Council shall allow a bank holding company to request, in writing, an opportunity for a hearing before the Council to contest a waiver or modification under this paragraph, not later than 10 days after the date of receipt of the notice of waiver or modification. Upon receipt of a timely request, the Council shall fix a time (not later than 15 days after the date of receipt of the request) and place at which the bank holding company may appear, personally or through counsel, to submit written materials (or, at the sole discretion of the Council, oral testimony and oral argument).
 (E)Notice of final determinationNot later than 30 days after the date of any hearing under subparagraph (D), the Council shall notify the subject bank holding company of the final determination of the Council under this paragraph, which shall contain a statement of the basis for the decision of the Council.
 (5)ConsultationThe Council shall consult with the primary financial regulatory agency for each bank holding company that is being considered by the Council under this section from the outset of the consideration of the bank holding company by the Council, including before the Council makes any proposed determination under paragraph (2)(C)(i) or final determination under paragraph (1).
 (6)Judicial reviewIf the Council makes or renews a final determination under this subsection with respect to a bank holding company, such bank holding company may, not later than 30 days after the date of receipt of the notice of final determination under paragraph (2)(E)(iii) or of renewal of a final determination under paragraph (3)(D)(ii), bring an action in the United States district court for the judicial district in which the home office of such bank holding company is located, or in the United States District Court for the District of Columbia, for an order requiring that the final determination be rescinded, and the court shall, upon review, dismiss such action or direct the final determination to be rescinded. Review of such an action shall be limited to whether the final determination made under this subsection was arbitrary and capricious.
 (7)Public disclosure requirementThe Council shall— (A)in each case that a bank holding company has received a notice under paragraph (2)(B)(ii)(II)(aa), and the bank holding company has publicly disclosed that the bank holding company is being evaluated by the Council, confirm that the bank holding company is being evaluated by the Council, in response to a request from a third party;
 (B)upon making a final determination under paragraph (1) or renewing a final determination under paragraph (3)(D)(i), publicly provide a detailed written explanation of the basis for the final determination with sufficient detail to provide the public with an understanding of the specific bases of the determination by the Council, including any assumptions related thereof, subject to the requirements of section 112(d)(5); and
 (C)include, in the annual report required under section 112— (i)the number of bank holding companies from the previous year that received a notice under paragraph (2)(B)(ii)(II)(aa);
 (ii)the number of bank holding companies from the previous year that were subject to a proposed determination under paragraph (2)(C)(i); and
 (iii)the number of bank holding companies from the previous year that were subject to a final determination under paragraph (1).
										(d)Bank holding companies automatically deemed systemically important
 (1)Automatic determinationA bank holding company with total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) shall automatically be subject to a determination under subsection (a).
								(2)Rule of construction
 (A)Bank holding company increasing in sizeIf, subsequent to the effective date, a bank holding company that was previously subject to a final determination under subsection (c)(1) grows to have total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) for a period of 180 consecutive days, the bank holding company shall be subject to an automatic determination under paragraph (1) and not subject to a determination under subsection (c)(1) for the purposes of this section.
 (B)Bank holding company decreasing in sizeIf a bank holding company subject to an automatic determination under paragraph (1) decreases in size, such that the bank holding company no longer is a bank holding company with total consolidated assets of more than $500,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce) for a period of 180 consecutive days, the bank holding company shall be considered subject to a final determination under subsection (c)(1) and not subject to an automatic determination under paragraph (1) for the purposes of this section.
 (e)International coordinationIn exercising its duties under this title with respect to foreign bank holding companies, foreign-based bank holding companies, and cross-border activities and markets, the Council shall consult with appropriate foreign regulatory authorities, to the extent appropriate..
 (c)Enhanced supervisionSection 115 of the Financial Stability Act of 2010 (12 U.S.C. 5325) is amended—
 (1)in subsection (a)— (A)in the matter preceding subparagraph (A) of paragraph (1), by striking large, interconnected bank holding companies and inserting bank holding companies subject to a determination under section 113A(a); and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking ; or and inserting a period;
 (ii)by striking the Council may and all that follows through differentiate and inserting the Council may differentiate; and (iii)by striking subparagraph (B); and
 (2)in subsection (b)(3), by inserting and the factors used by the Council pursuant to section 113A(b) after subsections (a) and (b) of section 113 each place that term appears. (d)ReportsThe matter preceding paragraph (1) of section 116(a) of the Financial Stability Act of 2010 (12 U.S.C. 5326(a)) is amended by striking with total consolidated assets of $50,000,000,000 or greater and inserting subject to a determination under section 113A(a).
 (e)MitigationSection 121 of the Financial Stability Act of 2010 (12 U.S.C. 5331) is amended—
 (1)in the matter preceding paragraph (1) of subsection (a), by striking with total consolidated assets of $50,000,000,000 or more and inserting subject to a determination under section 113A(a); and (2)in subsection (c), by inserting in the case of a nonbank financial company, and the factors used by the Council pursuant to section 113A(b) in the case of a bank holding company after as applicable,.
 (f)Office of Financial ResearchSection 155(d) of the Financial Stability Act of 2010 (12 U.S.C. 5345(d)) is amended by striking with total consolidated assets of 50,000,000,000 or greater and inserting subject to a determination under section 113A(a).
				202.Revisions to Board authority
 (a)AcquisitionsSection 163 of the Financial Stability Act of 2010 (12 U.S.C. 5363) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 each place that term appears and inserting subject to a determination under section 113A(a).
 (b)Management InterlocksSection 164 of the Financial Stability Act of 2010 (12 U.S.C. 5364) is amended by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting subject to a determination under section 113A(a).
 (c)Enhanced supervision and prudential standardsSection 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting subject to a determination under section 113A(a); and
 (B)in paragraph (2)— (i)by striking application and all that follows through In prescribing and inserting application.—In prescribing; and
 (ii)by striking subparagraph (B); (2)in subsection (b)(3), by inserting and the factors used by the Council pursuant to section 113A(b) after subsections (a) and (b) of section 113 each place that term appears;
 (3)in subsection (h), by striking $10,000,000,000 each place that term appears and inserting $50,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce);
 (4)in subsection (i)(2)(A), by striking $10,000,000,000 and inserting $50,000,000,000 (as such amount is adjusted annually by the Council to reflect the percentage change for the previous calendar year in the gross domestic product of the United States, as calculated by the Bureau of Economic Analysis of the Department of Commerce); and
 (5)in subsection (j)— (A)in paragraph (1), by striking with total consolidated assets equal to or greater than $50,000,000,000 and inserting described in subsection (a); and
 (B)by striking paragraph (2) and inserting the following:  (2)ConsiderationsIn making a determination under this subsection, the Council shall—
 (A)in the case of a nonbank financial company supervised by the Board of Governors, consider the factors described in subsections (a) and (b) of section 113 and any other risk-related factors that the Council deems appropriate; and
 (B)in the case of a bank holding company described in subsection (a), consider the factors used by the Council pursuant to section 113A(b)..
 (d)Conforming amendmentThe second subsection designated as subsection (s)(2) of the Federal Reserve Act (12 U.S.C. 248(s)(2)) (relating to assessments, fees, and other charges for certain companies) is amended—
 (1)in subparagraph (A), by striking having total consolidated assets of $50,000,000,000 or more; and inserting subject to a determination under section 113A(a) of the Financial Stability Act of 2010; and; (2)by striking subparagraph (B); and
 (3)by redesignating subparagraph (C) as subparagraph (B). 203.Effective date (a)In generalThe amendments made by this title shall, except as otherwise provided, take effect on the date that is 180 days after the date on which the regulations required under section 113A(b) of the Financial Stability Act of 2010, as added by section 201(b) of this Act, are issued.
 (b)Rule of constructionNothing in this title shall be construed to prohibit the Financial Stability Oversight Council established under section 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) or the Board of Governors of the Federal Reserve System from complying with any of the requirements of section 113A of that Act, as added by section 201(b) of this Act, with respect to a bank holding company (as defined in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841)) prior to the effective date described in subsection (a).
				204.Sense of Congress
 (a)DefinitionsIn this section: (1)Appropriate Federal banking agencies; bank holding companyThe terms appropriate Federal banking agencies and bank holding company have the meanings given those terms in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813).
 (2)Nonbank financial companyThe term nonbank financial company has the meaning given that term in section 102(a) of the Financial Stability Act of 2010 (12 U.S.C. 5311).
 (b)Sense of CongressIt is the sense of Congress that the appropriate Federal banking agencies should seek to properly tailor prudential regulations and, in doing so, differentiate among bank holding companies and among nonbank financial companies supervised by the Board of Governors of the Federal Reserve System based on their capital structure, riskiness, complexity, financial activities (including the financial activities of their subsidiaries), size, and other risk-related factors, using existing authorities, including waiver authorities provided in statute or regulation.
 205.Preservation of authorityNothing in this Act shall be construed to limit the supervisory, regulatory, or enforcement authority of a Federal banking agency (as defined in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) to further the safe and sound operation of an institution that the Federal banking agency supervises, except as specifically provided in this Act.
			IIIGreater transparency for the Financial Stability Oversight Council process for nonbank financial
			 companies
 301.Access to Council meetings by agency membersSection 111(e) of the Financial Stability Act of 2010 (12 U.S.C. 5321(e)) is amended by adding at the end the following:
				
 (3)AccessAny member of the governing body of a member agency headed by a member of the Council described in subparagraph (B), (E), (F), (G), or (I) of paragraph (1) of subsection (b)—
 (A)may attend a meeting of the Council, including any meeting of representatives of the members of the Council; and
 (B)shall have access to the same information and materials that a member of the Council described in subparagraph (B), (E), (F), (G), or (I) of paragraph (1) of subsection (b) is provided or entitled to..
 302.Nonbank determination processSection 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended— (1)in subsection (a)(2)—
 (A)in the matter preceding subparagraph (A), by inserting factors, including after consider; (B)in subparagraph (H), by striking 1 or more primary financial regulatory agencies and inserting its primary financial regulatory agency, including the appropriateness of the imposition of prudential standards in addition to or as opposed to other forms of regulation;
 (C)in subparagraph (J), by striking and at the end; (D)by redesignating subparagraph (K) as subparagraph (L); and
 (E)by inserting after subparagraph (J) the following:  (K)actions taken by the primary financial regulatory agency pursuant to subsection (e)(1)(C); and;
 (2)in subsection (b)(2)— (A)in the matter preceding subparagraph (A), by inserting factors, including after consider;
 (B)in subparagraph (H), by inserting , including the appropriateness of the imposition of prudential standards in addition to or as opposed to other forms of regulation before the semicolon at the end;
 (C)in subparagraph (J), by striking and at the end; (D)by redesignating subparagraph (K) as subparagraph (L); and
 (E)by inserting after subparagraph (J) the following:  (K)actions taken by the primary financial regulatory agency pursuant to subsection (e)(1)(C); and;
 (3)by striking subsections (d) and (e) and inserting the following:  (d)Annual reevaluation and rescission (1)Annual reevaluationNot less frequently than annually, except with respect to subparagraph (E), the Council shall reevaluate each final determination made under subsection (a) or (b) with respect to a nonbank financial company supervised by the Board of Governors and shall—
 (A)provide a written notice to the nonbank financial company being reevaluated; (B)afford the nonbank financial company an opportunity to submit a plan, within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the nonbank financial company of the notice provided under subparagraph (A)), to modify the business, structure, or operations of the nonbank financial company;
 (C)afford the nonbank financial company an opportunity to submit written materials in addition to, or separate from, the plan described in subparagraph (B), within such time as the Council determines to be appropriate (but which shall be not earlier than 30 days after the date of receipt by the nonbank financial company of the notice provided under subparagraph (A)), to contest the determination, including materials concerning whether, in the view of the nonbank financial company, the material financial distress at the nonbank financial company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the nonbank financial company, could pose a threat to the financial stability of the United States;
 (D)provide an opportunity for the nonbank financial company to meet with representatives of the Council to present the information described in subparagraphs (B) and (C); and
 (E)not less than once every 5 years and prior to a vote under paragraph (3)(A)(ii)— (i)not earlier than 30 days after the date of receipt of any notice under subparagraph (A), provide the nonbank financial company with an opportunity to request, in writing, a hearing before the Council to contest its final determination under subsection (a) or (b); and
 (ii)if the Council receives a timely request under clause (i), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the nonbank financial company may appear, personally or through counsel, to, at the discretion of the nonbank financial company, provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance.
 (2)Company planIf a nonbank financial company submits a plan in accordance with paragraph (1)(B), the Council shall—
 (A)consider whether the plan, if implemented, would result in the nonbank financial company no longer meeting the criteria for a final determination under subsection (a) or (b); and
 (B)provide the nonbank financial company with— (i)analysis of whether and to what extent the plan addresses the potential threat posed by the nonbank financial company to the financial stability of the United States;
 (ii)an opportunity to meet with representatives of the Council to discuss the analysis provided under clause (i); and
 (iii)an opportunity to revise the plan, after discussions with representatives of the Council. (3)Voting and explanation (A)In generalAfter evaluating the materials and information provided by a nonbank financial company under paragraph (1) and fulfilling the requirements of paragraph (2), and not later than 180 days after the date of receipt by the nonbank financial company of the notice provided under paragraph (1)(A), the Council shall, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson—
 (i)except as otherwise provided in clause (ii), determine whether the nonbank financial company no longer meets the criteria for a final determination under subsection (a) or (b), in which case the Council shall rescind such determination; and
 (ii)not less than once every 5 years, and following a hearing held under paragraph (1)(E)(ii), determine whether to renew a final determination under subsection (a) or (b).
 (B)Notice of final determinationIf the Council does not vote to rescind a final determination under subparagraph (A)(i) or votes to renew a final determination under subparagraph (A)(ii), the Council shall provide a notice to the nonbank financial company and the primary financial regulatory agency of the nonbank financial company with the reasons for the decision by the Council, which notice shall address with specificity—
 (i)any changes to the basis for the final determination decision made under subsection (a) or (b) since the date on which the final determination under subsection (a) or (b) was made, including any changes to the information provided to the nonbank financial company under—
 (I)subsection (e)(2)(C)(i)(IV); (II)this clause, in prior years; or
 (III)subparagraph (D); (ii)any plan submitted by the nonbank financial company and considered by the Council under paragraph (2), and shall, at a minimum, include—
 (I)a detailed analysis of whether and to what extent successful implementation of the plan could result in the nonbank financial company no longer meeting the criteria for a final determination under subsection (a) or (b); and
 (II)a detailed explanation of why, if the plan were implemented, the nonbank financial company would still meet the criteria for a final determination under subsection (a) or (b), if the Council, during its consideration of the plan under paragraph (2), concluded that the nonbank financial company would still meet those criteria if the plan were implemented;
 (iii)aspects of the business, operations, or structure, including the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities, of the nonbank financial company that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and
 (iv)an explanation of actions the nonbank financial company could take in order for the Council to rescind the determination.
 (C)No final determinationIf the Council votes to rescind a final determination under subparagraph (A)(i) or does not vote to renew a final determination under subparagraph (A)(ii), the existing final determination under subsection (a) or (b) shall be rescinded and the Council shall inform the nonbank financial company in writing.
 (D)Explanation for certain companiesWith respect to a reevaluation under this subsection in which the final determination under subsection (a) or (b) being reevaluated was made before the date of enactment of this subparagraph, the Council, as part of such reevaluation, shall provide a statement that—
 (i)explains with specificity the basis for such determination; and (ii)includes the analysis required under subsection (e)(2)(C)(i)(IV).
 (E)Voting threshold for rescission of determinationNotwithstanding subparagraph (A), the Council may, at any time, on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determine that a nonbank financial company no longer meets the criteria for a final determination under subsection (a) or (b), in which case the Council shall rescind the final determination.
								(e)Requirements for proposed determination, notice and opportunity for hearing, and final
			 determination
 (1)In generalPrior to making a final determination under subsection (a) or (b) with respect to a nonbank financial company, the Council must—
 (A)provide the nonbank financial company and its primary financial regulatory agency with a notice that the nonbank financial company is being evaluated, which notice shall, at minimum—
 (i)include any quantitative analysis used by the Council as part of its evaluation; (ii)identify with specificity any factors that the Council has considered pursuant to subsection (a)(2) or (b)(2) relating to the nonbank financial company that could cause the nonbank financial company to be subject to a final determination under subsection (a) or (b); and
 (iii)include an explanation of how each factor identified in clause (ii) relates to the potential threat posed by the nonbank financial company to the financial stability of the United States;
 (B)provide the nonbank financial company an opportunity, not earlier than 30 days after the date of receipt by the nonbank financial company of the notice under subparagraph (A), to meet with representatives of the Council, including to discuss the notice and any analysis and factors considered by the Council;
 (C)provide the primary financial regulatory agency of the nonbank financial company with not less than 180 days from the date of receipt of the notice in subparagraph (A) to—
 (i)provide a written response to the Council that includes an assessment of— (I)the factors identified pursuant to subparagraph (A)(ii);
 (II)the explanation provided pursuant to subparagraph (A)(iii); and (III)the degree to which the potential threat to the financial stability of the United States is currently addressed or could be addressed by existing or pending regulation or other regulatory action; and
 (ii)issue proposed regulations or undertake other regulatory action to address— (I)the factors identified pursuant to subparagraph (A)(ii), as applicable; and
 (II)the potential threat posed by the nonbank financial company to the financial stability of the United States;
 (D)in the event that the primary financial regulatory agency has provided a written response under subparagraph (C)(i) or issued proposed regulations or taken other regulatory actions under subparagraph (C)(ii), find that—
 (i)taking into account the written response by the primary financial regulatory agency under subparagraph (C)(i), the nonbank financial company merits a proposed determination under subparagraph (E); and
 (ii)the primary financial regulatory agency has not proposed regulations or taken other regulatory actions after receipt of the notice under subparagraph (A) that sufficiently address the factors identified pursuant to subparagraph (A)(ii), as applicable, and the potential threat posed by the nonbank financial company to the financial stability of the United States;
 (E)after fulfilling the requirements of subparagraphs (A), (B), (C), and (D), on a nondelegable basis and by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to make a determination under subsection (a) or (b) with respect to the nonbank financial company; and
 (F)subsequent to making a proposed determination under subparagraph (E)— (i)provide a notice to the nonbank financial company and its primary financial regulatory agency, which notice shall contain the basis for the proposed determination under subparagraph (E), including—
 (I)the information and explanation required under subparagraph (A), along with any updates to such information or explanation related to the proposed determination under subparagraph (E); and
 (II)an explanation and justification for any finding under subparagraph (D); (ii)not later than 30 days after the date of receipt of any notice under clause (i), provide the nonbank financial company with an opportunity to request, in writing, a hearing before the Council to contest the proposed determination under subparagraph (E);
 (iii)if the Council receives a timely request under clause (ii), fix a time (not earlier than 30 days after the date of receipt of the request) and place at which the nonbank financial company may appear, personally or through counsel, to, at the discretion of the nonbank financial company—
 (I)submit a plan to modify the business, structure, or operations of the nonbank financial company in order to address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable;
 (II)submit written materials in addition to or separate from the plan described in subclause (I); and (III)provide oral testimony and oral argument to the members of the Council, with not fewer than 2/3 of the voting members of the Council, including the Chairperson, in attendance; and
 (iv)in the event a plan is submitted to the Council under clause (iii)(I)— (I)consider whether the plan, if implemented, would address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable; and
 (II)provide the nonbank financial company with— (aa)analysis of whether and to what extent the plan addresses the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to clause (i)(I), as applicable;
 (bb)an opportunity to meet with representatives of the Council to discuss the analysis provided under item (aa); and
 (cc)an opportunity to revise the plan, after discussions with representatives of the Council. (2)Final determination (A)In generalAfter fulfilling the requirements of paragraph (1), and not later than 90 days after the date on which a hearing is held under paragraph (1)(F)(iii), the Council may vote to make a final determination under subsection (a) or (b). The Council may delay the vote up to 1 additional year after the conclusion of the 90-day period if considering a plan under paragraph (1)(F)(iv)(I).
 (B)Outcome of the voteIf the Council votes on a final determination under subsection (a) or (b), the Council shall promptly inform the nonbank financial company of the outcome of the vote in writing.
 (C)Notice of final determinationIf the Council votes to make a final determination under subsection (a) or (b), the Council shall, not later than 30 days after the date of the vote, provide a notice to the nonbank financial company and its primary financial regulatory agency, which notice shall contain—
 (i)the basis for the determination, including—
 (I)a detailed analysis of any plan submitted by the nonbank financial company and considered by the Council under paragraph (1)(F), if applicable, which analysis shall, at a minimum, include—
 (aa)whether and to what extent successful implementation of the plan could address the factors, as applicable, and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to paragraph (1)(F)(i)(I); and
 (bb)a detailed explanation of why the plan would not address the factors and the potential threat posed by the nonbank financial company to the financial stability of the United States identified pursuant to paragraph (1)(F)(i)(I), if the Council, during its consideration of the plan under subparagraph (1)(F)(iv)(I), concluded that the plan would not address such factors or potential threat;
 (II)the reasons why the materials and other information submitted or provided by the nonbank financial company under subclauses (II) and (III) of paragraph (1)(F)(iii) did not address the potential threat posed by the nonbank financial company to the financial stability of the United States;
 (III)a justification for any finding under paragraph (1)(D); (IV)a detailed analysis of how any factors, including an explanation of how each factor relates to the potential threat posed by the nonbank financial company to the financial stability of the United States, that the Council considered pursuant to subsection (a)(2) or (b)(2) resulted in the final determination under subsection (a) or (b); and
 (V)specific aspects of the business, operations, or structure of the nonbank financial company, including the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the nonbank financial company, that the Council believes could pose a threat to the financial stability of the United States, including an assessment by the Council of the probability and magnitude of the threat; and
 (ii)an explanation of actions the nonbank financial company could take in order for the Council to rescind the determination.;
 (4)in subsection (g), by striking before the Council makes any and inserting from the outset of the consideration of the nonbank financial company by the Council, including before the Council makes any proposed determination under subsection (e)(1)(E) or;
 (5)in subsection (h)— (A)by inserting or renews after makes; and
 (B)by striking (d)(2), (e)(3), or (f)(5) and inserting (d)(3)(B) or (f)(5) or of renewal of a final determination under subsection (e)(2)(C); and (6)by adding at the end the following:
					
 (j)Public disclosure requirementThe Council shall— (1)in each case that a nonbank financial company has received a notice under subsection (e)(1)(A), and the nonbank financial company has publicly disclosed that the nonbank financial company is being reviewed by the Council, confirm that the nonbank financial company is being reviewed, in response to a request from a third party;
 (2)upon making a final determination under subsection (a) or (b) or renewing a final determination under paragraph (3)(A) of subsection (d), publicly provide a detailed written explanation of the basis for the final determination with sufficient detail to provide the public with an understanding of the specific bases of the determination by the Council, including any assumptions related thereof, subject to the requirements of section 112(d)(5);
 (3)include, in the annual report required by section 112— (A)the number of nonbank financial companies from the previous year that received a notice under subsection (e)(1)(A);
 (B)the number of nonbank financial companies from the previous year that were subject to a proposed determination under subsection (e)(1)(E); and
 (C)the number of nonbank financial companies from the previous year that were subject to a final determination under subsection (a) or (b); and
 (4)not earlier than 180 days after the date of enactment of this subsection, publish in the Federal Register information regarding the methodology the Council uses for calculating any quantitative thresholds or other metrics used to consider the factors listed in subsection (a)(2) or (b)(2)..
 303.Rule of constructionNone of the amendments made by this title shall be construed as limiting the emergency powers of the Financial Stability Oversight Council under section 113(f) of the Financial Stability Act of 2010 (12 U.S.C. 5323(f)).
			IVImproved accountability and transparency in the regulation of insurance
 401.Sense of CongressIt is the sense of Congress that the Act of March 9, 1945 (commonly known as the McCarran-Ferguson Act; 59 Stat. 33, chapter 20; 15 U.S.C. 1011 et seq.) remains the preferred approach with respect to regulating the business of insurance.
			402.Ensuring the protection of insurance policyholders
 (a)Source of strengthSection 38A of the Federal Deposit Insurance Act (12 U.S.C. 1831o–1) is amended— (1)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; and
 (2)by inserting after subsection (b) the following:  (c)Authority of State insurance regulator (1)In generalThe provisions of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g)) shall apply to a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, and to any other company that is an insurance company and that directly or indirectly controls an insured depository institution, to the same extent as the provisions of that section apply to a bank holding company that is an insurance company.
 (2)Rule of constructionRequiring a bank holding company that is an insurance company, a savings and loan holding company that is an insurance company, an affiliate of an insured depository institution that is an insurance company, or any other company that is an insurance company and that directly or indirectly controls an insured depository institution to serve as a source of financial strength under this section shall be deemed an action of the Board that requires a bank holding company to provide funds or other assets to a subsidiary depository institution for purposes of section 5(g) of the Bank Holding Company Act of 1956 (12 U.S.C. 1844(g))..
 (b)Liquidation authorityThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— (1)in section 203(e)(3) (12 U.S.C. 5383(e)(3)), by inserting or rehabilitation after orderly liquidation each place that term appears; and
 (2)in section 204(d)(4) (12 U.S.C. 5384(d)(4)), by inserting before the semicolon at the end the following: “, except that, if the covered financial company or covered subsidiary is an insurance company or a subsidiary of an insurance company, the Corporation—
						
 (A)shall promptly notify the State insurance authority for the insurance company of the intention to take such lien; and
 (B)may only take such lien— (i)to secure repayment of funds made available to such covered financial company or covered subsidiary; and
 (ii)if the Corporation determines, after consultation with the State insurance authority, that such lien will not unduly impede or delay the liquidation or rehabilitation of the insurance company, or the recovery by its policyholders.
					403.International insurance capital standards accountability
 (a)Sense of CongressIt is the sense of Congress that— (1)the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office should support increasing transparency at any global insurance or international standard-setting regulatory or supervisory forum in which they participate, including supporting and advocating for greater public observer access at any such forum; and
 (2)to the extent that the Secretary of the Treasury, the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office take a position on an insurance proposal by a global insurance or international standard-setting regulatory or supervisory forum, the Board of Governors of the Federal Reserve System and the Director of the Federal Insurance Office should achieve consensus positions with State insurance regulators when they are participants representing the United States in negotiations on insurance issues before any international forum of financial regulators or supervisors that considers insurance regulatory issues.
					(b)Insurance policy advisory committee
 (1)EstablishmentThere is established the Insurance Policy Advisory Committee on International Capital Standards and Other Insurance Issues at the Board of Governors of the Federal Reserve System.
 (2)MembershipThe Committee established under paragraph (1) shall be composed of not more than 21 members, all of whom represent a diverse set of expert perspectives from the various sectors of the United States insurance industry, including life insurance, property and casualty insurance and reinsurance, agents and brokers, academics, consumer advocates, or experts on issues facing underserved insurance communities and consumers.
					(c)Reports
					(1)Reports and testimony by secretary of the treasury and chairman of the board of governors of the
			 federal reserve system
 (A)In generalThe Secretary of the Treasury and the Chairman of the Board of Governors of the Federal Reserve System, or their designees, shall submit an annual report and provide annual testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the efforts of the Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and State insurance regulators with respect to global insurance or international standard-setting regulatory or supervisory forums, including—
 (i)a description of the insurance regulatory or supervisory standard-setting issues under discussion at any international insurance standard-setting bodies;
 (ii)a description of the effects that proposals discussed at international insurance regulatory or supervisory forums of insurance could have on consumer and insurance markets in the United States;
 (iii)a description of any position taken by the Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office in international insurance discussions; and
 (iv)a description of the efforts by the Secretary of the Treasury, the Director of the Federal Insurance Office, and the Chairman of the Board of Governors of the Federal Reserve System to increase transparency at any international standard-setting bodies with whom they participate, including efforts to provide additional public access to working groups and committees of such international insurance standard-setting bodies.
 (B)TerminationThis paragraph shall cease to be effective on December 31, 2018. (2)Reports and testimony by state insurance regulatorsA State insurance regulator may provide testimony to Congress on the issues described in paragraph (1)(A).
					(3)Joint report by the chairman of the federal reserve and the director of the federal insurance
			 office
 (A)In generalThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office, in consultation with State insurance regulators, shall complete a study on, and submit to Congress a report on the results of the study, the impact on consumers and markets in the United States before supporting or consenting to the adoption of any key elements in any international insurance proposal or international insurance capital standard.
						(B)Notice and comment
 (i)NoticeThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office shall provide notice before the date on which drafting the report described in subparagraph (A) is commenced and after the date on which the draft of the report is completed.
 (ii)Opportunity for commentThere shall be an opportunity for public comment for a period beginning on the date on which the report is submitted under subparagraph (A) and ending on the date that is 60 days after the date on which the report is submitted.
 (C)Review by comptroller generalThe Secretary of the Treasury, the Chairman of the Board of Governors of the Federal Reserve System, and the Director of the Federal Insurance Office shall submit to the Comptroller General of the United States the report described in subparagraph (A) for review.
 (4)Report on promoting transparencyNot later than 180 days after the date of enactment of this Act, the Chairman of the Board of Governors of the Federal Reserve System and the Secretary of the Treasury, or their designees, shall submit a report and provide testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives on the efforts of the Secretary of the Treasury and the Chairman of the Board of Governors of the Federal Reserve System to improve transparency at any international insurance standard-setting bodies in which they participate.
					VImproving the Federal Reserve System
 501.Reports to CongressSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended by striking subsection (b) and inserting the following:
				
					(b)Quarterly reports to Congress
 (1)In generalThe Federal Open Market Committee shall, on a quarterly basis, and in such a manner that 1 report is submitted concurrently with each semi-annual hearing required by subsection (a), submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report explaining the policy decisions of the Committee over the prior quarter and the basis for those decisions.
 (2)ContentsThe report described in paragraph (1) shall include— (A)a detailed analysis of the conduct of monetary policy and economic developments and prospects for the future, taking into account past and prospective developments in—
 (i)employment; (ii)unemployment;
 (iii)production; (iv)investment;
 (v)real income; (vi)productivity;
 (vii)exchange rates; (viii)international trade and payments;
 (ix)prices; (x)inflation expectations;
 (xi)credit conditions; and (xii)interest rates;
 (B)a description of any monetary policy rule or rules used or considered by the Committee that provides or provide the basis for monetary policy decisions, including short-term interest rate targets set by the Committee, open market operations authorized under section 14, and interest rates established by the Committee pursuant to section 19(b)(12), and such description shall include, at a minimum, for each rule, a mathematical formula that models how monetary policy instruments will be adjusted based on changes in quantitative inputs;
 (C)a description of any additional strategy or strategies, if any such exist, used by the Committee, separate from or supplementary to any rule or rules described in subparagraph (B), to affect monetary policy;
 (D)a detailed explanation of— (i)any deviation in the rule or rules described in subparagraph (B) in the current report from any rule or rules described in subparagraph (B) in the most recent quarterly report; and
 (ii)any deviation in the strategy or strategies described in subparagraph (C) in the current report from any strategy or strategies described in subparagraph (C) in the most recent quarterly report;
 (E)a description of any instruments used to execute monetary policy by employees of the Federal Reserve System at the direction of the Committee, and how such instruments have been used;
 (F)a description of the outlook for monetary policy over the short term, medium term, and long term; and
 (G)projections of inflation and economic growth over the short term, medium term, and long term. (3)DissentA member of the Committee described in section 12A(a) may—
 (A)dissent from the report submitted under paragraph (1) in whole or in part; (B)write a dissent expressing the views of the member, which shall be included as part of the report submitted to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives; and
 (C)sign a dissent written by another member of the Committee to express support for views contained in such dissent..
			502.Testimony; votes; staff
 (a)Testimony; votesSection 10 of the Federal Reserve Act is amended— (1)in paragraph (11), as redesignated by section 815(v) of this Act, by inserting at the end the following: In the event that no member of the Board is serving as Vice Chairman for Supervision at the time such appearance is required, the Chairman of the Board of Governors shall appear before each Committee in the place of the Vice Chairman for Supervision.; and
 (2)by adding at the end the following:  (12)(A)The Board of Governors of the Federal Reserve System shall, on a nondelegable basis, vote on whether to issue any civil money penalty assessment order or settle any other enforcement action if the issuance of such order or settlement of such action involves the payment of not less than $1,000,000 in compensation, penalties, fines, or other payments.
 (B)The results of the vote of each member of the Board under subparagraph (A) shall promptly be made publicly available on the website of the Board..
 (b)Delegation of authorities; staffSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended— (1)in subsection (k), by inserting and except as otherwise provided in section 10(12)(A), after credit policies,; and
 (2)in subsection (l), by inserting “Of amounts made available for employees of the Board of Governors under this subsection, each member of the Board of Governors may employ not more than 4 individuals, with such individuals selected by such member and the salaries of such individuals set by such member.’’ after the period at the end.
 503.Transparency at the Federal Open Market CommitteeSection 12A of the Federal Reserve Act (12 U.S.C. 263) is amended by adding at the end the following:
				
 (d)Not later than 3 years after the date on which a meeting of the Committee is held, the Committee shall publish the transcript of the meeting..
 504.Interest rates on balances maintained at a Federal Reserve bank by depository institutionsSection 19(b)(12)(A) of the Federal Reserve Act (12 U.S.C. 461(b)(12)(A)) is amended by inserting established by the Federal Open Market Committee after rate or rates. 505.Commission for restructuring the Federal Reserve System (a)EstablishmentThere is established an independent commission to be known as the Federal Reserve System Restructuring Commission (referred to in this section as the Commission).
				(b)Membership
 (1)In generalThe Commission shall be composed of 7 members as follows: (A)2 members appointed by the Speaker of the House of Representatives.
 (B)2 members appointed by the majority leader of the Senate. (C)1 member appointed by the minority leader of the House of Representatives.
 (D)1 member appointed by the minority leader of the Senate. (E)1 member appointed by the President.
 (2)ChairmanOnce the members of the Commission have been appointed, the members shall designate 1 of the members to be Chairman of the Commission.
 (3)VacanciesAny vacancy in the Commission shall be filled in the same manner as the original appointment. (c)Duties (1)Study (A)In generalThe Commission shall conduct a study on whether it is appropriate to restructure the Federal Reserve districts, including an analysis on potential benefits and costs of restructuring.
 (B)ConsiderationsIn determining whether such restructuring is appropriate, the Commission shall specifically consider the impact of restructuring with respect to—
 (i)maximizing operational effectiveness within the Federal Reserve System while minimizing operational costs;
 (ii)maximizing the effectiveness of supervisory and regulatory functions while minimizing potential for regulatory capture; and
 (iii)monetary policy decision-making. (C)ProposalsThe Commission shall—
 (i)consider various proposals to restructure the existing Federal Reserve districts, including proposals to—
 (I)increase the number of existing Federal Reserve districts, including a proposal to divide the Federal Reserve district in which the Federal Reserve Bank of San Francisco is contained into 2 or more separate districts while retaining the existing structure for the remaining Federal Reserve districts;
 (II)decrease the number of existing Federal Reserve districts; (III)restructure the existing Federal Reserve districts without increasing or decreasing the number of existing Federal Reserve districts; and
 (IV)reassign specific functions and duties, including supervisory and regulatory functions, to different Federal Reserve banks within the Federal Reserve System, including functions and duties performed by the Board; and
 (ii)determine which of the proposals considered under clause (i) are the optimal approaches to restructuring the existing Federal Reserve districts pursuant to subclauses (I), (II), (III), and (IV) of clause (i).
 (2)RecommendationThe Commission shall, based on the proposals considered under paragraph (1)(C), develop a recommendation on the optimal organization of the Federal Reserve System that—
 (A)maximizes— (i)the operational effectiveness within the Federal Reserve System while minimizing operational costs; and
 (ii)the effectiveness of supervisory and regulatory functions while minimizing potential for regulatory capture; and
 (B)takes into account the impact of restructuring on monetary policy decision-making. (3)ReportNot later than 18 months after the date of enactment of this Act, the Commission shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and also furnish copies to the President and the Board of Governors of the Federal Reserve System, a report that includes—
 (A)the recommendation described in paragraph (2); (B)a description of the proposals considered under paragraph (1)(C)(i);
 (C)a description of the proposals determined to be optimal under paragraph (1)(C)(ii); (D)an analysis of the benefits and costs of each of the proposals described in subparagraph (B), including, with respect to each proposal, an analysis of—
 (i)the operational benefits and costs to the Federal Reserve System; (ii)the impact on supervision of financial institutions and nonbank financial institutions supervised by the Federal Reserve banks; and
 (iii)the impact on monetary policy decision-making; (E)an analysis of—
 (i)any specific benefits and costs resulting from the increase in total number of Federal Reserve districts; and
 (ii)any specific benefits and costs resulting from the decrease in total number of Federal Reserve districts, including an evaluation of savings to the Federal Reserve System through streamlining and elimination of duplicated functions;
 (F)a determination of— (i)whether the benefits of restructuring the existing Federal Reserve districts without increasing or decreasing the number of existing Federal Reserve districts outweigh the costs;
 (ii)whether the benefits of increasing or decreasing the number of existing Federal Reserve districts outweigh the costs;
 (iii)whether the benefits of reassigning functions and duties to different Federal Reserve banks within the Federal Reserve System outweigh the costs; and
 (iv)the optimal number of Federal Reserve districts in order for the Federal Reserve System to fulfill its statutory role in the most efficient and cost-effective manner; and
 (G)a description of the methodology used by the Commission to reach the conclusions for the report. (d)Powers of the commissionThe Commission may lease space and acquire personal property to the extent funds are available.
				(e)Commission personnel matters
					(1)Compensation of members
 (A)In generalExcept as provided in subparagraph (B), each member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which such member is engaged in the performance of the duties of the Commission. All members of the Commission who are officers or employees of the United States shall serve without compensation in addition to that received for their services as officers or employees of the United States.
 (B)Compensation of chairmanThe Chairman of the Commission shall be compensated at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
					(3)Director and staff
						(A)Director of staff
 The Commission shall appoint a Director, who shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
						(B)Staff
 (i)In generalSubject to clauses (ii) and (iii), the Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
 (ii)ApplicabilityThe Director may make such appointments without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and any personnel so appointed may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
							(iii)Detail of government employees
 (I)In generalUpon request of the Director, the head of any Federal department or agency, including the Comptroller General of the United States, may detail any of the personnel of that department or agency to the Commission to assist the Commission in carrying out its duties under this section.
								(II)Limitations
 (aa)Detail of employees from federal reserve systemNot more than 1/5 of the personnel employed by or detailed to the Commission may be on detail from the Federal Reserve System.
 (bb)Detail of employees from other federal agenciesNot more than one-fifth of the personnel employed by or detailed to the Commission may be on detail from any Federal department or agency other than the Federal Reserve System.
 (iv)Experts and consultantsThe Commission may procure by contract the temporary or intermittent services of experts or consultants pursuant to section 3109(b) of title 5, United States Code, at rates for individuals which do not to exceed the daily equivalent of the annual rate of basic pay for a comparable position paid under the General Schedule.
 (C)Rule of constructionAny individual employed by the Commission under this paragraph, including any expert or consultant under contract pursuant to subparagraph (B)(iv), shall be considered staff for the duration of such employment of such individual for the purposes of this section.
 (f)Prohibition against restricting communicationsNo person may restrict an employee of the Federal Reserve System from communicating with a member or staff of the Commission, and no person may take (or threaten to take) an unfavorable personnel action, or withhold (or threaten to withhold) a favorable personnel action, as a reprisal for such communication.
 (g)Confidential informationNo member or staff of the Commission shall request, either in writing or verbally, that any employee of the Federal Reserve System provide—
 (1)nonpublic information or documents concerning or related to monetary policy deliberations; or (2)confidential supervisory information.
 (h)Disclosure of nonpublic informationAny member or staff of the Commission that obtains nonpublic information from the Federal Reserve System or any employee of the Federal Reserve System shall maintain the confidentiality of such information.
				(i)Audit
 (1)In generalThe Comptroller General of the United States shall annually audit the financial transactions of the Commission in accordance with the United States generally accepted government auditing standards, as may be prescribed by the Comptroller General of the United States.
 (2)Location of auditAn audit under paragraph (1) shall be conducted at any place where accounts of the Commission are normally kept.
					(3)Access
 (A)In generalThe representatives of the Government Accountability Office shall have access, in accordance with section 716(c) of title 31, United States Code, to—
 (i)the Chairman of the Commission, members of the Commission, and staff of the Commission; and
 (ii)all books, accounts, documents, papers, records (including electronic records), reports, files, property, or other information belonging to or under the control of or used or employed by the Commission pertaining to its financial transactions and necessary to facilitate the audit.
 (B)Verification of transactionsRepresentatives of the Government Accountability Office shall be afforded full facilities for verifying transactions with the balances or securities held by depositories, fiscal agents, and custodians.
 (4)Custody of documents and propertyAll books, accounts, documents, papers, records, reports, files, property, or other information described in paragraph (3)(A)(ii) shall remain in possession and custody of the Commission.
 (5)CopiesThe Comptroller General of the United States may make copies of any books, accounts, documents, papers, records, reports, files, property, or other information described in paragraph (3)(A)(ii) without cost to the Comptroller General.
 (6)ServicesIn conducting an audit under this subsection, the Comptroller General of the United States may employ by contract, without regard to section 3709 of the Revised Statutes (41 U.S.C. 6101), professional services of firms and organizations of certified public accountants for temporary periods or for special purposes.
					(7)Reimbursement
 (A)In generalUpon the request of the Comptroller General of the United States, the Chairman of the Commission shall transfer to the Government Accountability Office from funds made available to the Commission the amount requested by the Comptroller General to cover the full costs of any audit and report conducted by the Comptroller General.
 (B)CreditThe Comptroller General of the United States shall credit funds transferred under subparagraph (A) to the account established for salaries and expenses of the Government Accountability Office, and such amount shall be available upon receipt and without fiscal year limitation to cover the full costs of the audit and report.
 (8)ReportThe Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives, and also furnish copies to the President and the Commission, a report of each annual audit conducted under this subsection, including—
 (A)the scope of the audit; (B)the statement of assets and liabilities and surplus or deficit;
 (C)the statement of income and expenses; (D)the statement of sources and application of funds;
 (E)such comments and information as the Comptroller General determines is necessary to inform the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives of the financial operations and condition of the Commission; and
 (F)such recommendations that the Comptroller General may deem advisable. (j)TerminationThe Commission shall terminate not later than on December 31, 2020.
				(k)Funding
 (1)In generalBeginning on the first quarter of the fiscal year after the date on which the Commission is established, and in each quarter of a fiscal year thereafter, the Board of Governors of the Federal Reserve System shall transfer to the Commission, from the combined earnings of the Federal Reserve System, the amount determined by the Chairman of the Commission to be reasonably necessary to carry out the authorities of the Commission pursuant to this section, taking into account such other sums made available to the Commission in preceding quarters, to be available without fiscal year limitation and not subject to appropriation.
 (2)ReviewabilityNotwithstanding any other provision in this section, the funds derived from the Federal Reserve System pursuant to this subsection shall not be subject to review by the Committee on Appropriations of the Senate or the Committee on Appropriations of the House of Representatives.
 (l)Federal reserve districtsThe first undesignated paragraph of section 2 of the Federal Reserve Act (38 Stat. 251, chapter 6) is amended by inserting , except as otherwise provided under section 505 of the Financial Regulatory Improvement Act of 2015 after organized.
				506.GAO study on supervision
 (a)In generalThe Comptroller General of the United States shall conduct a study on the effectiveness of supervision by the Board of Governors of the Federal Reserve System and each Federal Reserve bank of—
 (1)bank holding companies subject to the requirements of section 165 of the Financial Stability Act of 2010 (12 U.S.C. 5365) on the date of enactment of this Act; and
 (2)nonbank financial companies subject to a determination under subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323).
 (b)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report based on the study required under subsection (a) that includes—
 (1)an analysis of— (A)the effectiveness of the delegation of functions by the Board of Governors of the Federal Reserve System in accordance with section 11(k) of the Federal Reserve Act (12 U.S.C. 248(k));
 (B)the effectiveness of supervision delegated to each Federal Reserve bank by the Board of Governors of the Federal Reserve System, including whether and how the relationships between each Federal Reserve bank and the institutions that each Federal Reserve bank supervises impact the effectiveness of supervision;
 (C)the propriety of the relationship between each Federal Reserve bank and the institutions that each Federal Reserve bank supervises, including any potential conflicts of interest, and whether and how such relationships impact the effectiveness of supervision;
 (D)the role played by the Large Institution Supervision Coordinating Committee of the Board of Governors of the Federal Reserve System, the interactions between the Committee and the Federal Reserve banks, and the effectiveness of the Committee; and
 (E)any other factors that could negatively influence the effectiveness of supervision by any Federal Reserve bank or the Board of Governors of the Federal Reserve System;
 (2)an evaluation of whether additional steps should be taken by the Board of Governors of the Federal Reserve System, each Federal Reserve bank, or Congress to improve the effectiveness of supervision at each Federal Reserve bank and the Board of Governors of the Federal Reserve System; and
 (3)recommendations to improve the effectiveness of supervision at each Federal Reserve bank and the Board of Governors of the Federal Reserve System.
 (c)EvaluationAs part of the study required under subsection (a), the Comptroller General of the United States shall separately evaluate the effectiveness of supervision at the Board of Governors of the Federal Reserve System and at each Federal Reserve bank.
				507.Federal Reserve study on nonbank supervision
 (a)In generalNot later than 180 days after the enactment of this Act, and not less than once every 2 years thereafter, the Board of Governors of the Federal Reserve System shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report regarding how the Board plans to supervise and regulate nonbank financial companies subject to a determination under subsection (a) or (b) of section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) that includes, with respect to nonbank financial companies—
 (1)a specific supervisory and regulatory framework, differentiating among nonbank financial companies on an individual basis or by category, taking into consideration the capital structure, riskiness, complexity (including the financial activities of any subsidiaries), size, and any other risk-related factors that the Board of Governors of the Federal Reserve System determines is appropriate;
 (2)an assessment of the relevant experience and expertise of staff of the Federal Reserve System assigned to such supervision and regulation;
 (3)a description of— (A)the method for evaluating safety and soundness;
 (B)the frequency of examinations; (C)the criteria that will be examined; and
 (D)coordination with Federal and State regulators, including efforts to minimize duplicative supervision and regulation, if appropriate; and
 (4)an explanation of how the approach to supervision and regulation of nonbank financial companies differs from supervision and regulation of bank holding companies and member banks.
 (b)SunsetThis section shall terminate on the date that is 10 years after the date of enactment of this Act. 508.Federal Reserve bank governance (a)In generalSection 4 of the Federal Reserve Act is amended—
 (1)in paragraph (4) (12 U.S.C. 341)— (A)by striking power— and inserting power, except as provided in paragraph (25)—; and
 (B)by inserting except that the first vice president of the Federal Reserve Bank of New York shall be appointed by the Class B and Class C directors of the bank, with the approval of the Board of Governors of the Federal Reserve System, for a term of 5 years, after as the president,; and
 (2)by adding at the end the following:  (25)Selection of the President of the Federal Reserve Bank of New YorkNotwithstanding any other provision of this section, the president of the Federal Reserve Bank of New York shall be appointed by the President, by and with the advice and consent of the Senate, for terms of 5 years.
 (26)TestimonyThe president of the Federal Reserve Bank of New York, on an annual basis, shall provide testimony to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date of enactment of this Act and apply to appointments for the president of the Federal Reserve Bank of New York made on and after that effective date.
				VIImproved access to capital and tailored regulation in the financial markets
 601.Holding company registration threshold equalizationThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— (1)in section 12(g) (15 U.S.C. 78l(g))—
 (A)in paragraph (1)(B), by inserting , a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))), after is a bank; and
 (B)in paragraph (4), by inserting , a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))), after case of a bank; and
 (2)in section 15(d)(1) (15 U.S.C. 78o(d)(1)), by striking case of bank and inserting case of a bank, a savings and loan holding company (as defined in section 10(a) of the Home Owners’ Loan Act (12 U.S.C. 1467a(a))),.
 602.Increased threshold for disclosures relating to compensatory benefit plansNot later than 60 days after the date of enactment of this Act, the Securities and Exchange Commission shall revise section 230.701(e) of title 17, Code of Federal Regulations, to increase from $5,000,000 to $10,000,000 the aggregate sales price or amount of securities sold during any consecutive 12-month period in excess of which the issuer is required under such section to deliver an additional disclosure to investors. The Securities and Exchange Commission shall index for inflation such aggregate sales price or amount every 5 years to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics, rounding to the nearest $1,000,000.
			603.Repeal of indemnification requirements
 (a)Derivatives clearing organizationsSection 5b(k)(5) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows:  (5)Confidentiality agreementBefore the Commission may share information with any entity described in paragraph (4), the Commission shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..
 (b)Swap data repositoriesSection 21(d) of the Commodity Exchange Act (7 U.S.C. 24a(d)) is amended to read as follows:  (d)Confidentiality agreementBefore the swap data repository may share information with any entity described in subsection (c)(7), the swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided..
 (c)Security-based swap data repositoriesSection 13(n)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(n)(5)) is amended— (1)in subparagraph (G)—
 (A)in the matter preceding clause (i), by striking all and inserting security-based swap; and (B)in clause (v)—
 (i)in subclause (II), by striking ; and and inserting a semicolon; (ii)in subclause (III), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (IV)other foreign authorities.; and
 (2)by striking subparagraph (H) and inserting the following:  (H)Confidentiality agreementBefore the security-based swap data repository may share information with any entity described in subparagraph (G), the security-based swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 24 relating to the information on security-based swap transactions that is provided..
 (d)Effective dateThe amendments made by this section shall take effect as if enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203).
 604.Improving access to capital for emerging growth companiesSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is amended by adding at the end the following: An issuer that was an emerging growth company at the time it submitted a confidential registration statement or, in lieu thereof, a publicly filed registration statement for review under this subsection but ceases to be an emerging growth company thereafter shall continue to be treated as an emerging growth company for the purposes of this subsection through the earlier of the date on which the issuer consummates its initial public offering pursuant to such registration statement or the end of the 1-year period beginning on the date on which the company ceases to be an emerging growth company..
			VIITaxpayer protections and market access for mortgage finance
 701.DefinitionsIn this title: (1)AgencyThe term Agency means the Federal Housing Finance Agency.
 (2)Back-end risk sharingThe term back-end risk sharing means any risk-sharing transaction that allows an enterprise to share single-family mortgage credit risk that is on the balance sheet of the enterprise with the private sector.
 (3)Board of DirectorsThe term Board of Directors means the Board of Directors established under section 705(c)(1). (4)Common securitization solutionsThe term Common Securitization Solutions or CSS means Common Securitization Solutions, LLC, the joint venture formed by the enterprises in October 2013, or any successor to Common Securitization Solutions, LLC, that is a joint venture of the enterprises.
 (5)Contractual and disclosure frameworkThe term contractual and disclosure framework means a contractual and disclosure framework for securitization of mortgage loans by an entity other than an enterprise.
 (6)EnterpriseThe term enterprise has the meaning given that term in section 1303 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4502).
 (7)First loss position; front-end risk sharing; risk-sharing transactionThe terms first loss position, front-end risk sharing, and risk-sharing transaction have the meanings given those terms in section 1328(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992, as added by section 706(b)(1).
 (8)Guarantee feeThe term guarantee fee— (A)means a fee in connection with any guarantee of the timely payment of principal and interest on securities, notes, and other obligations based on or backed by mortgages on residential real properties designed principally for occupancy of from 1 to 4 families; and
 (B)includes— (i)the guaranty fee charged by the Federal National Mortgage Association with respect to mortgage-backed securities; and
 (ii)the management and guarantee fee charged by the Federal Home Loan Mortgage Corporation with respect to participation certificates.
 (9)PlatformThe term Platform means the securitization platform first described by the paper issued by the Agency on October 4, 2012 entitled Building a New Infrastructure for the Secondary Mortgage Market, and updated in subsequent documents released by the Agency, including annual strategic plans for the conservatorship of the enterprises and annual conservatorship scorecards.
 (10)Private successorThe term private successor means the private, nonprofit entity referred to in section 705(g) to which CSS transitions the Platform and the contractual and disclosure framework, including any associated intellectual property, technology, systems, and infrastructure, in accordance with this title.
 (11)Second loss positionThe term second loss position means, with respect to a risk-sharing transaction, the position to which any credit losses on a security resulting from the nonperformance of underlying mortgage loans will accrue and be absorbed after a first loss position, to the full extent of a holder’s interest in such position.
 (12)SecretaryThe term Secretary means the Secretary of the Treasury. (13)Senior preferred stock purchase agreementThe term Senior Preferred Stock Purchase Agreement means—
 (A)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as such Agreement has been amended on May 6, 2009, December 24, 2009, and August 17, 2012, respectively, and as such Agreement may be further amended and restated, entered into between the Department of the Treasury and each enterprise, as applicable; and
 (B)any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued or sold pursuant to such Agreement.
					702.Prohibiting the use of guarantee fees as an offset
 (a)In generalIn the Senate and the House of Representatives, for purposes of determining budgetary impacts to evaluate points of order under the Congressional Budget Act of 1974, any previous budget resolution, and any subsequent budget resolution, provisions contained in any bill, resolution, amendment, motion, or conference report that increase, or extend the increase of, any guarantee fee of an enterprise shall not be scored with respect to the level of budget authority, outlays, or revenues contained in such legislation.
 (b)ExceptionThe prohibition in subsection (a) shall not apply to any legislation that— (1)includes a specific instruction to the Secretary on the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement; and
 (2)provides for an increase, or extension of an increase, of any guarantee fee of an enterprise to be used for the purpose of financing reforms to the secondary mortgage market.
 703.Limitations on sale of preferred stockNotwithstanding any other provision of law or any provision of the Senior Preferred Stock Purchase Agreement, the Secretary may not sell, transfer, relinquish, liquidate, divest, or otherwise dispose of any outstanding shares of senior preferred stock acquired pursuant to the Senior Preferred Stock Purchase Agreement, until such time as Congress has passed and the President has signed into law legislation that includes a specific instruction to the Secretary regarding the sale, transfer, relinquishment, liquidation, divestiture, or other disposition of the senior preferred stock so acquired.
 704.Secondary market advisory committeeNot later than 90 days after the date of enactment of this Act, the Agency shall direct the enterprises and CSS to establish the Secondary Market Advisory Committee, which shall—
 (1)provide advice to the enterprises and CSS on decisions relating to the development of secondary mortgage market infrastructure; and
 (2)include private market participants representing multiple aspects of the mortgage market, including mortgage lenders, poolers of mortgage-backed securities, and investors of mortgage-backed securities.
				705.Securitization platform
 (a)Sense of CongressIt is the sense of Congress that— (1)at the direction of the Agency, the enterprises have established a joint venture called Common Securitization Solutions intended to facilitate the issuance of mortgage-backed securities through the Platform;
 (2)at the direction of the Agency, the development of the Platform is currently geared toward the issuance of mortgage-backed securities by the enterprises;
 (3)as soon as practicable, the capacity and functionality of the Platform should be expanded to facilitate the issuance of mortgage-backed securities by issuers other than the enterprises, and CSS should undertake to develop the contractual and disclosure framework for issuers other than the enterprises;
 (4)the property of the enterprises, including intellectual property, technology, systems, and infrastructure (including technology, systems, and infrastructure developed by the enterprises for the Platform), as well as any other legacy systems, infrastructure, processes, and the Platform itself are valuable assets of the enterprises; and
 (5)the enterprises should receive appropriate compensation for the transfer of any such assets. (b)Reports to congress (1)Annual report on developmentNot later than 1 year after the date of enactment of this Act, and every year thereafter, the Agency shall submit to Congress a report on the status of the development of the Platform and the contractual and disclosure framework, which shall include—
 (A)the projected timelines for— (i)completing development of the Platform to support the securitization needs of the enterprises; and
 (ii)completing development of the Platform and the contractual and disclosure framework to support the securitization needs of issuers other than the enterprises; and
 (B)the projected budget for the development of the Platform and the contractual and disclosure framework.
 (2)Report on transitionNot later than 3 years after the date of enactment of this Act, the Agency shall develop a plan, and submit to the Committee on Banking, Housing and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on such plan, to transition the Platform and the contractual and disclosure framework from a joint venture owned by the enterprises into a private, nonprofit entity that best facilitates a deep, liquid, and resilient secondary mortgage market for mortgage-backed securities.
					(c)Board of directors
 (1)EstablishmentNot later than 6 months after the date of enactment of this Act, the Agency shall direct the enterprises and CSS to re-constitute a CSS Board of Directors that meets the composition requirements set forth in paragraphs (2) and (3).
 (2)Composition after 1 yearNot later than 1 year after the date of enactment of this Act, as determined by the Agency, the Board of Directors shall be comprised of 7 directors, 3 of whom—
 (A)shall have demonstrated knowledge of, or experience in, financial management, financial services, risk management, information technology, or housing finance; and
 (B)are not simultaneously employed by an enterprise or serving as a director of an enterprise. (3)Composition after 18 monthsNot later than 18 months after the date of enactment of this Act, as determined by the Agency, the Board of Directors shall be comprised of 9 directors, 5 of whom—
 (A)shall have demonstrated knowledge of, or experience in, financial management, financial services, risk management, information technology, or housing finance; and
 (B)are not simultaneously employed by an enterprise or serving as a director of an enterprise. (d)Authorized and prohibited activities (1)Authorized activities (A)In generalNot later than 2 years after the date of enactment of this Act, CSS shall—
 (i)for an entity other than an enterprise, develop standards for— (I)becoming an approved issuer of securities issued through the Platform;
 (II)loans that may serve as collateral for securities issued through the Platform; and (III)originating, servicing, pooling, dispute resolution, disclosure, and securitizing residential mortgage loans that collateralize securities issued through the Platform; and
 (ii)operate and maintain the Platform and establish fees for use of the Platform. (B)Issuing securities by approved issuersNot later than 3 years after the date of enactment of this Act—
 (i)CSS shall facilitate the issuance of securities by any approved issuer other than an enterprise through the Platform; and
 (ii)issuances of securities facilitated through the Platform shall not be limited to those made by the enterprises.
 (C)ExceptionThe Director may delay the requirement under subparagraph (B) for 2 1-year periods if the Director and the Secretary of the Treasury—
 (i)determine that facilitation of such securities is not feasible within that period of time and could adversely impact the housing market; and
 (ii)submit to Congress a report describing the justification for the determination made in clause (i). (2)Prohibited activitiesCSS may not, through the Platform or otherwise—
 (A)guarantee any mortgage loans or mortgage-backed securities; (B)assume or hold mortgage loan credit risk;
 (C)purchase any mortgage loans for cash on a single loan basis for the purpose of securitization; (D)own or hold any mortgage loans or mortgage-backed securities for investment purposes;
 (E)make or be a party to any representation and warranty agreement on any mortgage loans; or (F)take lender representation and warranty risk.
 (3)Authorized and prohibited activities of the private successorAll authorized and prohibited activities of CSS under this subsection shall transfer to the private successor at the time of transition under subsection (g), and shall transfer to any future successor to the private successor at the time of any such transition.
 (e)Regulation of CSS and the private successorThe Agency shall have general regulatory authority over CSS, the private successor, and any successor to the private successor to ensure the safety and soundness of CSS and such successors
				(f)Funding by the FHFA and transfer of property
 (1)Transfer of funds from the enterprisesAt a time established by the Agency, the Agency shall transfer to CSS such funds from the enterprises as the Agency, after consultation with the Board of Directors, determines may be reasonably necessary for CSS to begin carrying out the activities and operations of the Platform.
					(2)Transfer of property
 (A)In generalThe Agency shall direct the enterprises to transfer or sell to the Platform any property, including intellectual property, technology, systems, and infrastructure (including technology, systems, and infrastructure developed by the enterprises for the Platform), as well as any other legacy systems, infrastructure, and processes that may be necessary for the Platform to carry out the functions and operations of the Platform.
 (B)Contractual and other legal obligationsAs may be necessary for the Agency and the enterprises to comply with legal, contractual, or other obligations, the Agency shall have the authority to require that any transfer authorized under subparagraph (A) occurs as an exchange for value, including through the provision of appropriate compensation to the enterprises or other entities responsible for creating, or contracting with, the Platform.
						(g)Transition from CSS
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Agency shall oversee the transition of ownership of the Platform and the contractual and disclosure framework from the enterprises and CSS to a private, nonprofit entity in accordance with the plan developed under subsection (b)(2).
 (2)Board of DirectorsThe private successor shall determine the structure of the Board of Directors following the transition under paragraph (1).
 (3)Repayment of costNot later than 10 years after the date of the transition described in paragraph (1), the total cost of the property transferred in accordance with subsection (f)(2) at the time of the transition, as determined jointly by the Agency and the Secretary, shall be repaid to the enterprises.
 (h)Rule of constructionNothing in this section shall be construed to prohibit the Agency or CSS from first developing a common securitization platform for use only by the enterprises, if all of the provisions in this Act relating to the development of the Platform and the contractual and disclosure framework are complied with in a timely manner.
				706.Mandatory risk sharing
 (a)Sense of congressIt is the sense of Congress that— (1)at the direction of the Agency, the enterprises have executed a series of transactions in which the enterprises share credit risk with the private sector;
 (2)in the risk-sharing transactions to date, the enterprises have shared credit risk on pools of residential mortgage loans that back securities on which an enterprise either already guarantees or does not yet guarantee the timely payment of principal and interest;
 (3)the risk that the enterprises have shared has been either any loss suffered on the loans in the pool or any loss in excess of some minimal level on loans in the pool;
 (4)to date, the vast majority of risk-sharing transactions have involved either back-end risk sharing or the transfer of the second loss position; and
 (5)the Agency should direct the enterprises to— (A)engage in more front-end risk sharing in which the first loss position is transferred; and
 (B)retain data that can help inform policymakers and the public about the impact to consumers, the market, and the enterprises from such transactions.
						(b)Mandatory risk sharing
 (1)In generalSubpart A of part 2 of subtitle A of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4541 et seq.) is amended by adding at the end the following:
						
							1328.Mandatory risk-sharing transactions
 (a)DefinitionsIn this section: (1)First loss positionThe term first loss position means, with respect to a risk-sharing transaction, the position to which any credit loss on a security resulting from the nonperformance of underlying mortgage loans will accrue and be absorbed, to the full extent of the holder’s interest in such position.
 (2)Front-end risk sharingThe term front-end risk sharing means any risk-sharing transaction that provides for an enterprise to share credit risk on a pool of single-family residential mortgage loans that back securities on which the enterprise guarantees the timely payment of principal and interest with the private sector before the enterprise provides any such guarantee.
 (3)Risk-sharing transactionThe term risk-sharing transaction means any transaction that provides for an enterprise to share credit risk on a pool of single-family residential mortgage loans that back securities on which the enterprise guarantees the timely payment of principal and interest with the private sector.
 (b)Risk-sharing transactionsThe Director shall require each enterprise to develop and undertake risk-sharing transactions in which the first loss position is transferred, as provided in subsection (c).
								(c)Required percentage of business
 (1)RequirementThe Director shall require that each enterprise engage in significant and increasing risk-sharing transactions, including front-end risk sharing and risk-sharing transactions in which the first loss position is transferred, considering market conditions and the safety and soundness of the enterprise.
 (2)Annual reporting requirementNot later than 1 year after the date of enactment of this section, and every year thereafter, the Agency shall submit to Congress a report, which shall include—
 (A)for the 12-month period preceding the date on which the report is submitted, an assessment of the market responses to the risk-sharing transactions of each of the enterprises, in aggregate, and by credit risk-sharing mechanism, including—
 (i)impacts on borrower costs, yield spreads, and the economics of the operations of the enterprises; and
 (ii)the type and characteristics of the underlying collateral and borrowers whose loans are involved in risk-sharing transactions; and
 (B)a 5-year plan, which shall include, for each of the 5 years following the year in which the report is issued—
 (i)the projected percentage of the unpaid principal balance of each enterprise covered under the credit risk-sharing program;
 (ii)the projected percentage of new business for each enterprise subject to transactions in which the first loss position is transferred, including the types of deal structures;
 (iii)the projected depth of front-end risk sharing per type of transaction for each enterprise; and
 (iv)a description of the steps that the Agency intends to take to broaden the eligible investor base for credit risk-sharing programs..
					VIIIDodd-Frank Wall Street Reform and Consumer Protection Act technical corrections
			801.Table of
			 contents; definitional corrections
				(a)Table of
 contentsThe table of contents for the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203; 124 Stat. 1376) is amended by striking the items relating to sections 407 through 416 and inserting the following:
					Sec. 407. Exemption of and
				reporting by venture capital fund advisers.Sec. 408. Exemption of and
				reporting by certain private fund advisers.Sec. 409. Family
				offices.Sec. 410. State and Federal
				responsibilities; asset threshold for Federal registration of
			 investment
				advisers.Sec. 411. Custody of client
				assets.Sec. 412. Comptroller General
				study on custody rule costs.Sec. 413. Adjusting the
				accredited investor standard.Sec. 414. Rule of construction
				relating to the Commodity Exchange Act.Sec. 415. GAO study and report
				on accredited investors.Sec. 416. GAO study on
				self-regulatory organization for private funds.Sec. 417. Commission study and
				report on short selling.Sec. 418. Qualified client
				standard.Sec. 419. Transition
				period..
 (b)DefinitionsSection 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301) is amended—
 (1)in paragraph (1)—
 (A)by striking section 3 and inserting section 3(w); and
 (B)by striking (12 U.S.C. 1813) and inserting (12 U.S.C. 1813(w));
 (2)in paragraph (6), by striking 1 et seq. and inserting 1a; and
 (3)in paragraph (18)(A)—
 (A)by striking bank holding company,; and
 (B)by inserting includes, before including,.
						802.Antitrust
 savings clause correctionsSection 6 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5303) is amended, in the second sentence—
 (1)by inserting (15 U.S.C. 12(a)) after Clayton Act; and
 (2)by striking Act, to and inserting Act (15 U.S.C. 45) to.
				803.Title I
 correctionsThe Financial Stability Act of 2010 (12 U.S.C. 5311 et seq.) is amended—
 (1)in section 102(a)(6) (12 U.S.C. 5311(a)(6)), by inserting (12 U.S.C. 1843(k)) after of 1956 each place that term appears;
 (2)in section 111 (12 U.S.C. 5321)—
 (A)in subsection (b)—
 (i)in paragraph (1)(G), by striking Chairperson and inserting Chairman; and
 (ii)in paragraph (2)(E), by striking such and inserting the; and
 (B)in subsection (c)(3), by striking that agency or department head and inserting the head of that member agency or department;
 (3)in section 112 (12 U.S.C. 5322)—
 (A)in subsection (a)(2)—
 (i)in subparagraph (D)—
 (I)by striking to monitor and inserting monitor; and
 (II)by striking to advise and inserting advise;
 (ii)in subparagraph (J)—
 (I)by striking that term is and inserting those terms are; and
 (II)by striking and settlement and inserting or settlement; and
 (iii)in subparagraph (L), by striking may; and
 (B)in subsection (d)(5)—
 (i)in subparagraph (B), by striking subsection and and inserting subtitle or; and
 (ii)in subparagraph (C), by striking subsection and and inserting subtitle or;
 (4)in section 154(c) (12 U.S.C. 5344(c))—
 (A)by striking Center.— and all that follows through The Research and inserting Center.—The Research; and
 (B)by redesignating subparagraphs (A) through (H) as paragraphs (1) through (8), respectively, and adjusting the margins accordingly;
 (5)in section 155(a)(2) (12 U.S.C. 5345(a)(2)), by striking (c), and inserting (c);
 (6)in section 164 (12 U.S.C. 5364), by striking Institutions and inserting Institution;
 (7)in section 167(b)(1)(B)(ii) (12 U.S.C. 5367(b)(1)(B)(ii)), by striking to ensure and inserting ensure; and
 (8)in section 171(b)(4)(D) (12 U.S.C. 5371(b)(4)(D)), by adding a period at the end.
				804.Title II
 correctionsTitle II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5381 et seq.) is amended—
 (1)in section 210 (12 U.S.C. 5390)—
 (A)in subsection (a)—
 (i)in paragraph (1)(D), by striking wind-up and inserting wind up; and
 (ii)in paragraph (5)(C), by striking receiver seeking and inserting receiver) seeking;
 (B)in subsection (b)(1), by striking 11,725 each place that term appears and inserting $11,725;
 (C)in subsection (m)(1)(B), by inserting of before the Bankruptcy Code; and
 (D)in subsection (o)(1)(D)(i)(I), by striking and (h)(5)(E) and inserting or (h)(5)(E);
 (2)in section 211(d)(1)(C) (12 U.S.C. 5391(d)(1)(C)), by striking orderly liquidation plan under section 210(n)(14) and inserting an orderly liquidation plan under section 210(n)(9); and
 (3)in section 215(a)(5) (124 Stat. 1518), by striking amd and inserting and.
				805.Title III
			 corrections
				(a)In
 generalThe Enhancing Financial Institution Safety and Soundness Act of 2010 (12 U.S.C. 5401 et seq.) is amended—
 (1)in section 327(b)(5) (12 U.S.C. 5437(b)(5)), by striking in and inserting into;
 (2)in section 333(b)(2) (124 Stat. 1539), by inserting the second place that term appears before and inserting; and
 (3)in section 369(5) (124 Stat. 1559)—
 (A)in subparagraph (D)(i)—
 (i)in subclause (III), by redesignating items (aa), (bb), and (cc) as subitems (AA), (BB), and (CC), respectively, and adjusting the margins accordingly;
 (ii)in subclause (IV), by redesignating items (aa) and (bb) as subitems (AA) and (BB), respectively, and adjusting the margins accordingly;
 (iii)in subclause (V), by redesignating items (aa), (bb), and (cc) as subitems (AA), (BB), and (CC), respectively, and adjusting the margins accordingly; and
 (iv)by redesignating subclauses (III), (IV), and (V) as items (bb), (cc), and (dd), respectively, and adjusting the margins accordingly;
 (B)in subparagraph (F)—
 (i)in clause (ii), by adding and at the end;
 (ii)in clause (iii), by striking ; and and inserting a semicolon; and
 (iii)by striking clause (iv); and
 (C)in subparagraph (G)(i), by inserting each place such term appears before and inserting.
						(b)Effective
			 dates
					(1)Section
 333The amendment made by subsection (a)(2) of this section shall take effect as if enacted as part of subtitle C of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1538).
					(2)Section
 369The amendments made by subsection (a)(3) of this section shall take effect as if enacted as part of subtitle E of the Enhancing Financial Institution Safety and Soundness Act of 2010 (title III of Public Law 111–203; 124 Stat. 1546).
					806.Title IV
 correctionSection 414 of the Private Fund Investment Advisers Registration Act of 2010 (title IV of Public Law 111–203; 124 Stat. 1578) is amended in the section heading by striking Commodities and inserting Commodity.
			807.Title VI
			 corrections
				(a)In
 generalThe Bank and Savings Association Holding Company and Depository Institution Regulatory Improvements Act of 2010 (title VI of Public Law 111–203; 124 Stat. 1596) is amended—
 (1)in section 610 (124 Stat. 1611)—
 (A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b); and
 (2)in section 618(a) (12 U.S.C. 1850a(a))—
 (A)in paragraph (4)(B)(i), by inserting of Governors after Board; and
 (B)in paragraph (6), by inserting (12 U.S.C. 1841) after Act of 1956.
						(b)Effective
 dateThe amendments made by subsection (a)(1) of this section shall take effect as if enacted as part of section 610 of the Bank and Savings Association Holding Company and Depository Institution Regulatory Improvements Act of 2010 (title VI of Public Law 111–203; 124 Stat. 1611).
				808.Title VII
			 corrections
				(a)In
 generalThe Wall Street Transparency and Accountability Act of 2010 (15 U.S.C. 8301 et seq.) is amended—
 (1)in section 719(c)(1)(B) (15 U.S.C. 8307(c)(1)(B)), by adding a period at the end;
 (2)in section 723(a)(1)(B) (124 Stat. 1675), by inserting , as added by section 107 of the Commodity Futures Modernization Act of 2000 (Appendix E of Public Law 106–554; 114 Stat. 2763A–382), after subsection (i);
 (3)in section 724(a) (124 Stat. 1682), by striking adding at the end and inserting inserting after subsection (e); (4)in section 734(b)(1) (124 Stat. 1718), by striking is amended and all that follows through (B) in and inserting is amended in;
 (5)in section 741(b)(10) (124 Stat. 1732), by striking 1a(19)(A)(iv)(II) each place that term appears and inserting 1a(18)(A)(iv)(II); and
 (6)in section 749 (124 Stat. 1746)—
 (A)in subsection (a)(2), by striking adding at the end and inserting inserting after subsection (f); and
 (B)in subsection (h)(1)(B), by inserting the second place that term appears before the semicolon.
						(b)Effective
 dateThe amendments made by paragraphs (3), (4), (5), and (6) of subsection (a) shall take effect as if enacted as part of part II of subtitle A of the Wall Street Transparency and Accountability Act of 2010 (title VII of Public Law 111–203; 124 Stat. 1658).
				809.Title VIII
 correctionsThe Payment, Clearing, and Settlement Supervision Act of 2010 (12 U.S.C. 5461 et seq.) is amended—
 (1)in section 805(a)(2)(E) (12 U.S.C. 5464(a)(2)(E)), by striking the quotation marks at the end;
 (2)in section 806 (12 U.S.C. 5465)—
 (A)in subsection (b), in the first sentence, by striking (2)) after and inserting (2))) after; and
 (B)in subsection (e)(1)(A)—
 (i)by striking advance notice and inserting advance; and
 (ii)by striking each Supervisory Agency and inserting its Supervisory Agency;
 (3)in section 807 (12 U.S.C. 5466)—
 (A)in subsection (d)(1), by adding a period at the end; and
 (B)in subsection (f)(2), by inserting a comma after under the second place that term appears;
 (4)in section 808(b) (12 U.S.C. 5467(b)), by inserting a comma after under the third place that term appears; and
 (5)in section 813 (12 U.S.C. 5472), in the matter preceding paragraph (1), by inserting that includes after Representatives.
				810.Title IX
 correctionsSection 939(h)(1) of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1887) is amended, in the matter preceding subparagraph (A)—
 (1)by inserting The before Commission; and
 (2)by striking feasability and inserting feasibility.
				811.Title X
			 corrections
				(a)In
 generalThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is amended—
 (1)in section 1002(12)(G) (12 U.S.C. 5481(12)(G)), by striking Home Owners and inserting Homeowners;
 (2)in section 1013(a)(1)(C) (12 U.S.C. 5493(a)(1)(C)), by striking section 11(1) of the Federal Reserve Act (12 U.S.C. 248(1)) and inserting subsection (l) of section 11 of the Federal Reserve Act (12 U.S.C. 248(l);
 (3)in section 1017(a)(5) (12 U.S.C. 5497(a)(5))—
 (A)in subparagraph (A), in the last sentence by striking 716(c) of title 31, United States Code and inserting 716 of title 31, United States Code; and
 (B)in subparagraph (C), by striking section 3709 of the Revised Statutes of the United States (41 U.S.C. 5) and inserting section 6101 of title 41, United States Code;
 (4)in section 1022(c)(9)(B) (12 U.S.C. 5512(c)(9)(B)), by striking 1978, and inserting 1978;
 (5)in section 1025 (12 U.S.C. 5515)—
 (A)in subsections (b), (c), and (d)—
 (i)by inserting covered before persons each place that term appears; and
 (ii)by inserting covered before person described in subsection (a) each place that term appears; (B)in subsection (d), by striking 12 U.S.C. 1867(c) and inserting (12 U.S.C. 1867(c)); and
 (C)in subsection (e)(4)(F), by striking 212 of the Federal Credit Union Act (112 U.S.C. 1790a) and inserting 216 of the Federal Credit Union Act (12 U.S.C. 1790d);
 (6)in section 1027(d)(1)(B) (12 U.S.C. 5517(d)(1)(B)), by inserting a comma after (A);
 (7)in section 1029(d) (12 U.S.C. 5519(d)), by striking the period after Commission Act;
 (8)in section 1061 (12 U.S.C. 5581)—
 (A)in subsection (b)(7)—
 (i)by striking Secretary of the Department of Housing and Urban Development each place that term appears and inserting Department of Housing and Urban Development; and
 (ii)in subparagraph (A), by striking (12 U.S.C. 5102 et seq.) and inserting (12 U.S.C. 5101 et seq.); and
 (B)in subsection (c)(2)(A), by striking procedures in and inserting procedures;
 (9)in section 1063 (12 U.S.C. 5583)—
 (A)in subsection (f)(1)(B), by striking that; and
 (B)in subsection (g)(1)(A)—
 (i)by striking (12 U.S.C. 5102 et seq.) and inserting (12 U.S.C. 5101 et seq.); and
 (ii)by striking seq) and inserting seq.);
 (10)in section 1064(i)(1)(A)(iii) (12 U.S.C. 5584(i)(1)(A)(iii)), by inserting a period before If an;
 (11)in section 1073(c)(2) (12 U.S.C. 5601(c)(2))—
 (A)in the paragraph heading, by inserting and education after financial literacy; and
 (B)by striking its duties and inserting their duties;
 (12)in section 1076(b)(1) (12 U.S.C. 5602(b)(1)), by inserting before the period at the end the following: , the Bureau may, after notice and opportunity for comment, prescribe regulations;
 (13)in section 1077(b)(4)(F) (124 Stat. 2076), by striking associates and inserting associate’s;
 (14)in section 1084(1) (124 Stat. 2081)—
 (A)by inserting paragraph (3) of section 903 (15 U.S.C. 1693a), before subsections (a) and (e) of section 904;
 (B)by striking and in 918 and inserting , section 916(d) (15 U.S.C. 1693m(d)), section 918; and
 (C)by inserting a comma after 2009);
 (15)in section 1089 (124 Stat. 2092)—
 (A)in paragraph (3)—
 (i)in subparagraph (A), by striking and at the end; and
 (ii)in subparagraph (B)(vi), by striking the period at the end and inserting ; and; and
 (B)by redesignating paragraph (4) as subparagraph (C) and adjusting the margins accordingly; and
 (16)in section 1098(6) (124 Stat. 2104), by inserting the first place that term appears before and.
					(b)Effective
 dateThe amendments made by paragraphs (14), (15), and (16) of subsection (a) of this section shall take effect as if enacted as part of subtitle H of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2080).
				812.Title XI
 correctionSection 1105(d)(1) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5612(d)(1)) is amended by striking authority.— and all that follows through by the President and inserting authority.—A request by the President.
			813.Title XII
 correctionSection 1208(b) of the Improving Access to Mainstream Financial Institutions Act of 2010 (12 U.S.C. 5626(b)) is amended by striking Fund for each and inserting Fund (as defined in section 103(10) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702(10))) for each.
			814.Title XIV
 correctionSection 1451(c) of the Mortgage Reform and Anti-Predatory Lending Act (12 U.S.C. 1701x–1(c)) is amended by striking pursuant.
			815.Conforming
			 corrections to other statutes
				(a)Alternative
 mortgage transaction parity act of 1982The Alternative Mortgage Transaction Parity Act of 1982 (12 U.S.C. 3801 et seq.) is amended—
 (1)in section 802(a)(3) (12 U.S.C. 3801(a)(3)), by striking the Director of the Office of Thrift Supervision and inserting the Bureau of Consumer Financial Protection; and
 (2)in section 804(d)(1) (12 U.S.C. 3803(d)(1))—
 (A)by striking identified and inserting issued; and
 (B)by striking the comma after Administration.
						(b)Bank Holding
			 Company Acts
					(1)Bank Holding
 Company Act Amendments of 1970Section 106(b)(1) of the Bank Holding Company Act Amendments of 1970 (12 U.S.C. 1972(1)) is amended, in the undesignated matter following subparagraph (E)—
 (A)by inserting Office of the before Comptroller of the; and
 (B)by striking “Federal Deposit Insurance Company” and inserting “Federal Deposit Insurance Corporation”.
						(2)Bank Holding
 Company Act of 1956Section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended—
 (A)in subsection (d)(1)(E), by striking 102 of the Small Business Investment Act of 1958 (15 U.S.C. 662) and inserting 103(3) of the Small Business Investment Act of 1958 (15 U.S.C. 662(3));
 (B)in subsection (f)(3)(A)(ii), by striking (d)(1)(g)(v) and inserting (d)(1)(G)(v); and
 (C)in the matter preceding subparagraph (A) of subsection (h)(1), by striking section 8 of the International Banking Act of 1978 and inserting section 8(a) of the International Banking Act of 1978 (12 U.S.C. 3106(a)).
						(c)Balanced Budget
 and Emergency Deficit Control ActSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(A)) is amended by striking Office of Thrift Supervision (20–4108–0–3–373)..
				(d)Bretton Woods
 Agreements ActSection 68(a)(1) of the Bretton Woods Agreements Act (22 U.S.C. 286tt(a)(1)) is amended by striking Fund , and inserting Fund,.
				(e)CAN–SPAM Act of
 2003Section 7(b)(1)(D) of the CAN–SPAM Act of 2003 (15 U.S.C. 7706(b)(1)(D)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable.
				(f)Children's
 Online Privacy Protection Act of 1998Section 1306(b)(2) of the Children's Online Privacy Protection Act of 1998 (15 U.S.C. 6505(b)(2)) is amended by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable.
				(g)Commodity
 Exchange ActThe Commodity Exchange Act (7 U.S.C. 1 et seq.) is amended—
 (1)in section 1a (7 U.S.C. 1a)—
 (A)in paragraph (12)(A)(i)(II), by adding a semicolon at the end;
 (B)in paragraph (39)(A)(iv), by striking 225 and inserting 25; and
 (C)in paragraph (47)(B)(viii)(II), by striking (15 U.S.C. 77b(a)(11)) and inserting (15 U.S.C. 77b(a)(11)));
 (2)in section 2 (7 U.S.C. 2)—
 (A)in subsection (c)(2)(D)(ii)(I), by striking subparagraphs and inserting subparagraph; and
 (B)in subsection (h)—
 (i)in paragraph (5)—
 (I)in subparagraph (A)— (aa)by striking Swaps and inserting Each swap; and
 (bb)by striking no later than 180 days after the effective date of this subsection. and inserting
										
 no later than—(i)30 days after the issuance of the interim final rule; or
 (ii)such other date as the Commission determines appropriate.; and
 (II)in subparagraph (B), by striking Swaps and inserting Each swap; (ii)in paragraph (7)—
 (I)in subparagraph (C)(i)(VII), by inserting or a governmental plan after employee benefit plan; and
 (II)in subparagraph (D)(ii)(V), by striking of that Act and inserting of that section; and
 (iii)in paragraph (8)(A)(ii), by inserting section before 5h or;
 (3)in section 4 (7 U.S.C. 6)—
 (A)in subsection (b)(1)(A), by striking commission each place that term appears and inserting Commission; and
 (B)in subsection (c)(1)—
 (i)in subparagraph (A)—
 (I)by inserting the Commission shall not grant exemptions, after grant exemptions,; and
 (II)in clause (i)—
 (aa)in subclause (I)—
 (AA)by striking 5(g), 5(h),; and
 (BB)by striking 8e,; and
 (bb)in subclause (II), by striking 206(e) and inserting 206; and
 (ii)in subparagraph (B), by striking (D)) and inserting (D);
 (4)in section 4d(f)(2)(A) (7 U.S.C. 6d(f)(2)(A)), by striking though and inserting through;
 (5)in section 4s (7 U.S.C. 6s)—
 (A)in subsection (e)(3)—
 (i)in subparagraph (B)(i)(II), by striking (11)) and inserting (11))); and
 (ii)in subparagraph (D)(ii), in the matter preceding subclause (I), by striking non cash collateral and inserting noncash collateral;
 (B)in subsection (f)(1)(B)(i), by striking Commission and inserting prudential regulator;
 (C)in subsection (h)—
 (i)in paragraph (2)(B), by inserting a before swap with; and
 (ii)in paragraph (5)(A)—
 (I)in clause (i)—
 (aa)by striking section 1a(18) and inserting section 1a(18)(A); and
 (bb)in subclause (VII), by striking act of and inserting Act of; and
 (II)in clause (ii), by inserting in connection with the transaction after acting; and
 (D)in subsection (k)(3)(A)(ii), by striking the code and inserting any code;
 (6)in section 5(d)(19)(A) (7 U.S.C. 7(d)(19)(A)), by striking taking and inserting take;
 (7)in section 5b (7 U.S.C. 7a–1), by redesignating subsection (k) as subsection (j);
 (8)in section 5c(c) (7 U.S.C. 7a–2(c))—
 (A)in paragraph (4)(B), by striking 1a(10) and inserting 1a(9); and
 (B)in paragraph (5)—
 (i)in subparagraph (A), by striking this subtitle and inserting this Act; and
 (ii)in subparagraph (C)(i), by striking 1a(2)(i) and inserting 1a(9);
 (9)in section 5h (7 U.S.C. 7b–3)—
 (A)in subsection (a)(1) , by striking a facility and inserting a swap execution facility; and
 (B)in subsection (f)(11)(A), by striking taking and inserting take;
 (10)in section 22(a)(1)(C)(ii) (7 U.S.C. 25(a)(1)(C)(ii)), by striking or at the end; and
 (11)in section 23 (7 U.S.C. 26)—
 (A)in subsection (c)—
 (i)in paragraph (1)(B)(i)(III), by striking the Act each place that term appears and inserting this Act; and
 (ii)in paragraph (2)(A)(i), by striking a appropriate and inserting an appropriate; and
 (B)in subsection (f)(3), by striking 7064 and inserting 706.
						(h)Community
 Reinvestment Act of 1977The Community Reinvestment Act of 1977 (12 U.S.C. 2901 et seq.) is amended—
 (1)in section 803(1)(C) (12 U.S.C. 2902(1)(C)), by striking the period at the end and inserting a semicolon; and
 (2)in section 806 (12 U.S.C. 2905), by striking companies,, and inserting companies,.
					(i)Credit Repair
 Organizations ActSection 403(4) of the Credit Repair Organizations Act (15 U.S.C. 1679a(4)) is amended by striking 103(e) and inserting 103(f).
				(j)Depository
 Institution Management Interlocks ActSection 205(9) of the Depository Institution Management Interlocks Act (12 U.S.C. 3204(9)) is amended by striking Director of the Office of Thrift Supervision and inserting appropriate Federal banking agency.
				(k)Economic Growth
 and Regulatory Paperwork Reduction Act of 1996Section 2227(a)(1) of the Economic Growth and Regulatory Paperwork Reduction Act of 1996 (12 U.S.C. 252(a)(1)) is amended by striking the Director of the Office of Thrift Supervision,.
				(l)Electronic Fund
 Transfer ActThe Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) is amended—
 (1)in section 903 (15 U.S.C. 1693a)—
 (A)in paragraph (2), by striking 103(i) and inserting 103(j); and
 (B)by redesignating the first paragraph designated as paragraph (4) (defining the term Board) as paragraph (3);
 (2)in section 904(a) (15 U.S.C. 1693b(a))—
 (A)by redesignating the second paragraph designated as paragraph (1) (relating to consultation with other agencies), the second paragraph designated as paragraph (2) (relating to the preparation of an analysis of economic impact), paragraph (3), and paragraph (4) as subparagraphs (A), (B), (C), and (D), respectively, and adjusting the margins accordingly;
 (B)by striking In prescribing such regulations, the Board shall: and inserting the following:
							
 (3)RegulationsIn prescribing regulations under this subsection, the Bureau and the Board shall—;
 (C)in paragraph (3)(C), as so redesignated, by striking the Board shall; (D)in paragraph (3)(D), as so redesignated—
 (i)by inserting send promptly before any; and (ii)by striking shall be sent promptly to Congress by the Board and inserting to Congress;
 (3)in section 909(c) (15 U.S.C. 1693g(c)), by striking 103(e) and inserting 103(f);
 (4)in section 918(a)(4) (15 U.S.C. 1693o(a)(4), by striking Act and and inserting Act; and; and
 (5)in section 920(a)(4)(C) (15 U.S.C. 1693o–2(a)(4)(C)), by striking the Director of the Office of Thrift Supervision,.
					(m)Emergency
 Economic Stabilization Act of 2008Section 101(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211(b)) is amended by striking the Director of the Office of Thrift Supervision,.
				(n)Equal credit
 opportunity actThe Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) is amended—
 (1)in section 703 (15 U.S.C. 1691b)—
 (A)in each of subsections (c) and (d), by striking paragraph each place that term appears and inserting subsection; and
 (B)in subsection (g), by adding a period at the end;
 (2)in section 704 (15 U.S.C. 1691c)—
 (A)in subsection (a), by striking Consumer Protection Financial Protection Act of 2010 with and inserting Consumer Financial Protection Act of 2010, compliance with; and
 (B)in subsection (c), in the second sentence, by striking subchapter and inserting title;
 (3)in section 704B(e)(3) (15 U.S.C. 1691c–2(e)(3)), by striking (1)(E) and inserting (2)(E); and
 (4)in section 706(k) (15 U.S.C. 1691e(k)), by striking “, (2), or (3)” and inserting “or (2)”.
					(o)Expedited funds
 availability actThe Expedited Funds Availability Act (12 U.S.C. 4001 et seq.) is amended—
 (1)in section 605(f)(2)(A) (12 U.S.C. 4004(f)(2)(A)), by striking ,, and inserting a semicolon; and
 (2)in section 610(a)(2) (12 U.S.C. 4009(a)(2)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency and the Board of Directors of the Federal Deposit Insurance Corporation, as appropriate,.
					(p)Fair credit
 reporting actThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended—
 (1)in section 603 (15 U.S.C. 1681a)—
 (A)in subsection (d)(2)(D), by striking (x) and inserting (y);
 (B)in subsection (q)(5), by striking 103(i) and inserting 103(j); and
 (C)in subsection (v), by striking Bureau and inserting Federal Trade Commission;
 (2)in section 604 (15 U.S.C. 1681b)—
 (A)in subsection (b)(2)(B)(i), by striking section 615(a)(3) and inserting section 615(a)(4); and
 (B)in subsection (g)(5), by striking paragraph (2).— and all that follows through The Bureau and inserting paragraph (2).—The Bureau;
 (3)in section 605(h)(2)(A) (15 U.S.C. 1681c(h)(2)(A))—
 (A)by striking shall,, and inserting shall,; and
 (B)by striking Commission,, and inserting Commission,;
 (4)in paragraphs (1)(A), (1)(B)(i), (2)(A)(i), and (2)(B) of section 605A(h) (15 U.S.C. 1681c–1(h))—
 (A)by striking 103(i) and inserting 103(j) each place that term appears; and
 (B)by striking open-end and inserting open end each place that term appears; (5)in section 609 (15 U.S.C. 1681g)—
 (A)in subsection (c)(1)—
 (i)in the paragraph heading, by striking commission and inserting bureau; and
 (ii)in subparagraph (B)(vi), by striking 603(w) and inserting 603(x); and
 (B)by striking The Commission each place that term appears and inserting The Bureau;
 (6)in section 611 (15 U.S.C. 1681i), by striking The Commission each place that term appears and inserting The Bureau;
 (7)in section 612 (15 U.S.C. 1681j)—
 (A)in subsection (a)(1), by striking (w) and inserting (x); and
 (B)by striking The Commission each place that term appears and inserting The Bureau; and
 (8)in section 621 (15 U.S.C. 1681s)—
 (A)in subsection (a)(1), in the first sentence, by striking , subsection (b);
 (B)in subsection (e)(2), by inserting a period after provisions of this title; and
 (C)in subsection (f)(2), by striking The Commission and inserting The Bureau.
						(q)Federal Credit
 Union ActSection 206(g)(7)(D)(iv) of the Federal Credit Union Act (12 U.S.C. 1786(g)(7)(D)(iv)) is amended by striking the semicolon at the end and inserting a period.
				(r)Federal Deposit
 Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—
 (1)in section 3(q)(2)(C) (12 U.S.C. 1813(q)(2)(C)), by adding and at the end;
 (2)in section 7 (12 U.S.C. 1817)—
 (A)in subsection (b)(2)—
 (i)in subparagraph (A), by striking (D) and inserting (C); and
 (ii)by redesignating subparagraphs (D) and (E) as subparagraphs (C) and (D), respectively; and
 (B)in subsection (e)(2)(C), by adding a period at the end;
 (3)in section 8 (12 U.S.C. 1818)—
 (A)in subsection (b)(3), by striking Act)) and inserting Act); and
 (B)in subsection (t)—
 (i)in paragraph (2)—
 (I)in subparagraph (C), by striking depositors or and inserting depositors; or; and
 (II)in subparagraph (D), by striking the semicolon at the end and inserting a period; and
 (ii)by redesignating the second paragraph designated as paragraph (6), as added by section 1090(1) of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2093) (relating to referral to the Bureau of Consumer Financial Protection), as paragraph (7);
 (4)in section 10(b)(3)(A) (12 U.S.C. 1820(b)(3)(A)), by striking that Act and inserting the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.);
 (5)in section 11 (12 U.S.C. 1821)—
 (A)in subsection (d)(2)(I)(ii), by striking and section 21A(b)(4); and
 (B)in subsection (m), in each of paragraphs (16) and (18), by striking the comma after Comptroller of the Currency each place it appears; and
 (6)in section 26(a) (12 U.S.C. 1831c(a)), by striking Holding Company Act each place that term appears and inserting Holding Company Act of 1956.
					(s)Federal
 Financial Institutions Examination Council Act of 1978Section 1003(1) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302(1)) is amended by striking the Office of Thrift Supervision,.
				(t)Federal Fire Prevention and Control Act of
 1974Section 31(a)(5)(B) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2227(a)(5)(B)) is amended by striking the Federal Deposit Insurance Corporation and all that follows through the period and inserting “or the Federal Deposit Insurance Corporation under the affordable housing program under section 40 of the Federal Deposit Insurance Act.”.
				(u)Federal Home
 Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—
 (1)in section 10(h)(1) (12 U.S.C. 1430(h)(1)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency or the Board of Directors of the Federal Deposit Insurance Corporation, as applicable; and
 (2)in section 22(a) (12 U.S.C. 1442(a))—
 (A)in the matter preceding paragraph (1), by striking Currency and all that follows through Supervision and inserting Currency, the Chairman of the Board of Governors of the Federal Reserve System, the Chairperson of the Federal Deposit Insurance Corporation, and the Chairman of the National Credit Union Administration; and
 (B)in the undesignated matter following paragraph (2), by striking Currency and all that follows through Supervision and inserting Currency, the Chairman of the Board of Governors of the Federal Reserve System, and the Chairman of the National Credit Union Administration.
						(v)Federal Reserve
 ActThe Federal Reserve Act (12 U.S.C. 221 et seq.) is amended— (1)in section 10 (12 U.S.C. 247b), by redesignating paragraph (12) as paragraph (11); and
 (2)in section 11 (12 U.S.C. 248)—
 (A)by redesignating subsection (s), as added by section 1103(b) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (124 Stat. 2118) (relating to Federal Reserve transparency and release of information), as subsection (t), and moving subsection (t), as so redesignated, so it appears after subsection (s);
 (B)in subsection (s)(2)(C), by striking supervised by the Board and inserting subject to a final determination; and
 (C)in subsection (t), as so redesignated, in paragraph (8)(B), by striking this section and inserting this subsection.
						(w)Financial
 Institutions Reform, Recovery, and Enforcement Act of 1989The Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (Public Law 101–73; 103 Stat. 183) is amended—
 (1)in section 1121(6) (12 U.S.C. 3350(6)), by striking the Office of Thrift Supervision,; and
 (2)in section 1206(a) (12 U.S.C. 1833b(a)), by striking and the Bureau of Consumer Financial Protection, and inserting the Bureau of Consumer Financial Protection, and.
					(x)Gramm-Leach-Bliley
 ActThe Gramm-Leach-Bliley Act (Public Law 106–102; 113 Stat. 1338) is amended—
 (1)in section 132(a) (12 U.S.C. 1828b(a)), by striking the Director of the Office of Thrift Supervision,;
 (2)in section 206(a) (15 U.S.C. 78c note), by striking Except as provided in subsection (e), for and inserting For;
 (3)in section 502(e)(5) (15 U.S.C. 6802(e)(5)), by inserting a comma after Protection;
 (4)in section 504(a)(2) (15 U.S.C. 6804(a)(2)), by striking and, as appropriate, and with and inserting and, as appropriate, with;
 (5)in section 509(2) (15 U.S.C. 6809(2))—
 (A)by striking subparagraph (D); and
 (B)by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively; and
 (6)in section 522(b)(1)(A)(iv) (15 U.S.C. 6822(b)(1)(A)(iv)), by striking Director of the Office of Thrift Supervision and inserting Comptroller of the Currency and the Board of Directors of the Federal Deposit Insurance Corporation, as appropriate.
					(y)Helping
 families save their homes act of 2009Section 104 of the Helping Families Save Their Homes Act of 2009 (12 U.S.C. 1715z–25) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1)—
 (i)by striking and the Director of the Office of Thrift Supervision, shall jointly and inserting shall;
 (ii)by striking Senate, and inserting Senate and; (iii)by striking and the Office of Thrift Supervision; and
 (iv)by striking each such and inserting such; and
 (B)in paragraph (1), by striking and the Office of Thrift Supervision; and (2)in subsection (b)(1)—
 (A)in subparagraph (A)—
 (i)in the first sentence—
 (I)by striking and the Director of the Office of Thrift Supervision,; and
 (II)by striking or the Director; and
 (ii)in the second sentence, by striking and the Director of the Office of Thrift Supervision; and
 (B)in subparagraph (B), by striking and the Director of the Office of Thrift Supervision.
						(z)Home mortgage
 disclosure act of 1975The Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2801 et seq.) is amended—
 (1)in section 304(j)(3) (12 U.S.C. 2803(j)(3)), by adding a period at the end; and
 (2)in section 305(b)(1)(A) (12 U.S.C. 2804(b)(1)(A))—
 (A)in the matter preceding clause (i), by inserting by before the appropriate Federal banking agency; and (B)in clause (iii), by striking bank as, and inserting bank, as.
						(aa)Home Owners'
 Loan ActThe Home Owners' Loan Act (12 U.S.C. 1461 et seq.) is amended—
 (1)in section 5 (12 U.S.C. 1464)—
 (A)in subsection (d)(2)(E)(ii)—
 (i)in the first sentence, by striking Except as provided in section 21A of the Federal Home Loan Bank Act, the and inserting The; and
 (ii)by striking , at the Director’s discretion,;
 (B)in subsection (i)(6), by striking the Office of Thrift Supervision or;
 (C)in subsection (m), by striking Director's each place that term appears and inserting appropriate Federal banking agency's;
 (D)in subsection (n)(9)(B), by striking Director’s and inserting Comptroller’s; and
 (E)in subsection (s)—
 (i)in paragraph (1)—
 (I)in the matter preceding subparagraph (A), by striking of such Act) and all that follows through shall require and inserting of such Act), the appropriate Federal banking agency shall require; and
 (II)in subparagraph (B), by striking other methods and all that follows through determines and inserting other methods as the appropriate Federal banking agency determines;
 (ii)in paragraph (2)—
 (I)by striking determined and all that follows through may, consistent and inserting determined by appropriate federal banking agency case-by-case.—The appropriate Federal banking agency may, consistent; and
 (II)by striking capital-to-assets and all that follows through determines to be necessary and inserting capital-to-assets as the appropriate Federal banking agency determines to be necessary; and
 (iii)in paragraph (3)— (I)by striking agency, may and inserting agency may; and
 (II)by striking the Comptroller and inserting the appropriate Federal banking agency; (2)in section 6(c) (12 U.S.C. 1465(c)), by striking sections and inserting section;
 (3)in section 10 (12 U.S.C. 1467a)—
 (A)in subsection (b)(6), by striking time and all that follows through release and inserting time, upon the motion or application of the Board, release; (B)in subsection (c)(2)(H)—
 (i)in the matter preceding clause (i)—
 (I)by striking 1841(p)) and inserting 1841(p))); and
 (II)by inserting (12 U.S.C. 1843(k)) before if—; and
 (ii)in clause (i), by inserting of 1956 (12 U.S.C. 1843(l) and (m)) after Company Act; and
 (C)in subsection (e)(7)(B)(iii)—
 (i)by striking Board of the Office of Thrift Supervision and inserting Director of the Office of Thrift Supervision; and
 (ii)by inserting (as defined in section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301)) after transfer date; and
 (4)in section 13 (12 U.S.C. 1468b), by striking the a and inserting a.
					(bb)Home Ownership
 and Equity Protection Act of 1994Section 158 of the Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1601 note) is amended by striking Bureau each place that term appears and inserting Bureau of Consumer Financial Protection.
				(cc)Housing act of
 1948Section 502(c)(3) of the Housing Act of 1948 (12 U.S.C. 1701c(c)(3)) is amended by striking Federal Home Loan Bank Agency and inserting Federal Housing Finance Agency.
				(dd)Housing and
 Urban Development Act of 1968Section 106(h)(5) of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(h)(5)) is amended by striking authorised and inserting authorized.
				(ee)International
 Banking Act of 1978Section 15 of the International Banking Act of 1978 (12 U.S.C. 3109) is amended—
 (1)in each of subsections (a) and (b)—
 (A)by striking , and Director of the Office of Thrift Supervision each place that term appears; and
 (B)by inserting and before Federal Deposit each place that term appears;
 (2)in subsection (a), by striking Comptroller, Corporation, or Director and inserting Comptroller, or Corporation; and
 (3)in subsection (c)(4)—
 (A)by inserting and before the Federal Deposit; and
 (B)by striking , and the Director of the Office of Thrift Supervision.
						(ff)International
 Lending Supervision Act of 1983Section 912 of the International Lending Supervision Act of 1983 (12 U.S.C. 3911) is amended—
 (1)in the section heading, by striking and the Office of Thrift Supervision;
 (2)by striking subsection (b); (3)by striking (a) In general.—; and
 (4)by striking 4 and inserting 3. (gg)Interstate land sales full disclosure actThe Interstate Land Sales Full Disclosure Act (15 U.S.C. 1701 et seq.) is amended—
 (1)in section 1402(1) (15 U.S.C. 1701(1)) by striking Bureau of and all that follows through the semicolon at the end and inserting Bureau of Consumer Financial Protection;; and (2)in each of section 1411(b) (15 U.S.C. 1710(b)) and subsections (b)(4) and (d) of section 1418a (15 U.S.C. 1717a), by striking “Secretary’s” each place that term appears and inserting “Director’s”.
					(hh)Investment
 Advisers Act of 1940Section 224 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–18c) is amended in the section heading, by striking Commodities and inserting Commodity.
				(ii)Legal
 Certainty for Bank Products Act of 2000Section 403(b)(1) of the Legal Certainty for Bank Products Act of 2000 (7 U.S.C. 27a(b)(1)) is amended by striking that section and inserting section.
				(jj)Omnibus
 Appropriations Act, 2009Section 626(b) of the Omnibus Appropriations Act, 2009 (12 U.S.C. 5538(b)) is amended, in each of paragraphs (2) and (3), by inserting a comma after as appropriate each place that term appears.
				(kk)Public law
 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is amended by striking the Director of the Office of Thrift Supervision,.
				(ll)Revised
 Statutes of the United StatesSection 5136C(i) of the Revised Statutes of the United States (12 U.S.C. 25b(i)) is amended by striking powers.— and all that follows through In accordance and inserting powers.—In accordance.
				(mm)Riegle
			 Community Development and Regulatory Improvement Act of
 1994Section 117(e) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4716(e)) is amended by striking the Director of the Office of Thrift Supervision,.
				(nn)S.A.F.E.
 Mortgage Licensing Act of 2008Section 1514 of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5113) is amended in each of subsections (b)(5) and (c)(4)(C), by striking Secretary’s each place that term appears and inserting Director’s.
				(oo)Securities
 Exchange Act of 1934The Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—
 (1)in section 3C(g)(4)(B)(v) (15 U.S.C. 78c–3(g)(4)(B)(v)), by striking of that Act and inserting of that section;
 (2)in section 3D(d)(10)(A) (15 U.S.C. 78c–4(d)(10)(A)), by striking taking and inserting take;
 (3)in section 3E(b)(1) (15 U.S.C. 78c–5(b)(1)), by striking though and inserting through;
 (4)in section 4(g)(8)(A) (15 U.S.C. 78d(g)(8)(A)), by striking (2)(A)(i) and inserting (2)(A)(ii);
 (5)in section 15 (15 U.S.C. 78o)—
 (A)in each of subparagraphs (B)(ii) and (C) of subsection (b)(4), by striking dealer municipal advisor,, and inserting dealer, municipal advisor,;
 (B)by redesignating subsection (j) (relating to the authority of the Commission) as subsection (p), and moving that subsection so it follows subsection (o);
 (C)by redesignating subsections (k) and (l) (relating to standard of conduct and other matters, respectively), as added by section 913(g)(1) of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1828), as subsections (q) and (r), respectively and moving those subsections to the end; and
 (D)in subsection (m), in the undesignated matter following paragraph (2), by inserting the before same extent;
 (6)in section 15F(h) (15 U.S.C. 78o–10(h))—
 (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting “a” after “that acts as an advisor to”; and (ii)in subparagraph (B), by inserting a after offers to enter into; and
 (B)in paragraph (5)(A)(i)—
 (i)by inserting (A) after (18); and
 (ii)in subclause (VII), by striking act of and inserting Act of;
 (7)in section 15G (15 U.S.C. 78o–11)—
 (A)in subsection (b)(2), by inserting Director of the before Federal Housing; and
 (B)in subsection (e)—
 (i)in paragraph (4)— (I)in subparagraph (A), by striking subsection and inserting section; and
 (II)in subparagraph (C)— (aa)by striking 129C(c)(2) and inserting 129C(b)(2)(A); and
 (bb)by inserting (15 U.S.C. 1639c(b)(2)(A)) after Lending Act; and
 (ii)in paragraph (5), by striking subsection and inserting section; and
 (8)in section 17A (15 U.S.C. 78q–1), by redesignating the second subsection designated as subsection (g), as added by section 929W of the Investor Protection and Securities Reform Act of 2010 (title IX of Public Law 111–203; 124 Stat. 1869) (relating to due diligence for the delivery of dividends, interest, and other valuable property rights), as subsection (n) and moving that subsection to the end.
					(pp)Telemarketing
 and consumer fraud and abuse prevention actSection 3(b) of the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6102(b)) is amended by inserting before the period at the end the following: , provided, however, that nothing in this section shall conflict with or supersede section 6 of the Federal Trade Commission Act (15 U.S.C. 46).
				(qq)Title
 5Title 5, United States Code, is amended— (1)in section 3132(a)(1)(D), by striking the Office of Thrift Supervision,, the Resolution Trust Corporation,; and
 (2)in section 5314, by striking Director of the Office of Thrift Supervision..
					(rr)Title
			 31
 (1)AmendmentsTitle 31, United States Code, is amended—
 (A)by striking section 309;
 (B)in section 313—
 (i)in subsection (j)(2), by striking Agency; and
 (ii)in subsection (r)(4), by striking the Office of Thrift Supervision,; and
 (C)in section 714(d)(3)(B) by striking a audit and inserting an audit.
 (2)AnalysisThe analysis for subchapter I of chapter 3 of title 31, United States Code, is amended by striking the item relating to section 309.
					(ss)Truth in
 Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—
 (1)in section 103(dd)(2)(E)(v) (15 U.S.C. 1602(dd)(2)(E)(v)), as redesignated by section 108(a)(1) of this Act, by striking Board and inserting Bureau;
 (2)in section 105 (15 U.S.C. 1604), by inserting subsection (h), as added by section 1472(c) of the Mortgage Reform and Anti-Predatory Lending Act (title XIV of Public Law 111–203; 124 Stat. 2190), before subsection (i), as added by section 1100A(7) of the Consumer Financial Protection Act of 2010 (title X of Public Law 111–203; 124 Stat. 2108);
 (3)in section 106(f)(2)(B)(i) (15 U.S.C. 1605(f)(2)(B)(i)), by striking 103(w) and inserting 103(x);
 (4)in section 121(b) (15 U.S.C. 1631(b)), by striking 103(f) and inserting 103(g);
 (5)in section 122(d)(5) (15 U.S.C. 1632(d)(5)), by striking and the Bureau;
 (6)in section 125(e)(1) (15 U.S.C. 1635(e)(1)), by striking 103(w) and inserting 103(x);
 (7)in section 129 (15 U.S.C. 1639)—
 (A)in subsection (q), by striking (l)(2) and inserting (p)(2); and
 (B)in subsection (u)(3), by striking Board each place that term appears and inserting Bureau;
 (8)in section 129C (15 U.S.C. 1639c)—
 (A)in subsection (b)(2)(B), by striking the second period at the end; and
 (B)in subsection (c)(1)(B)(ii)(I), by striking a original and inserting an original;
 (9)in section 140A (15 U.S.C. 1651), by striking the Bureau and;
 (10)in section 148(d) (15 U.S.C. 1665c(d)), by striking Bureau and inserting Board;
 (11)in section 149 (15 U.S.C. 1665d)—
 (A)by striking the Director of the Office of Thrift Supervision, each place that term appears;
 (B)by striking National Credit Union Administration Bureau each place that term appears and inserting National Credit Union Administration Board; and
 (C)by striking Bureau of Directors of the Federal Deposit Insurance Corporation each place that term appears and inserting Board of Directors of the Federal Deposit Insurance Corporation; and
 (12)in section 181(1) (15 U.S.C. 1667(1)), by striking 103(g) and inserting 103(h).
					(tt)Truth in
 Savings ActThe Truth in Savings Act (12 U.S.C. 4301 et seq.) is amended in each of sections 269(a)(4) (12 U.S.C. 4308(a)(4)), 270(a)(2) (12 U.S.C. 4309(a)(2)), and 274(6) (12 U.S.C. 4313(6)), by striking Administration Bureau each place that term appears and inserting Administration Board.
				816.Rulemaking
			 deadlines
				(a)One-Year
 extensionThe deadline for issuance of any rule or regulation, conduct of any study, or submission of any report required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) or amendments made by that Act that has not been met or is not met in final form by the date specified in that Act or those amendments, shall be extended for 1 year.
				(b)No effect on
 finalized rulesThe extension provided under subsection (a) shall have no effect on any rule required by the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) or amendments made by that Act that have been issued in final form before the date of enactment of this Act.
				817.Effective
 datesExcept as otherwise specifically provided in this Act—
 (1)the amendments made by this Act to a provision of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203) shall take effect as if enacted on the effective date of the provision, immediately after the provision takes effect; and
 (2)the amendments made by this Act to a provision of law amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act shall take effect as if enacted on the effective date of the amendment to that provision of law made by the Dodd-Frank Wall Street Reform and Consumer Protection Act, immediately after the amendment made by the Dodd-Frank Wall Street Reform and Consumer Protection Act takes effect.June 2, 2015Read twice and placed on the calendar